Exhibit 10.3

 

STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.,

As Depositor

 

HOMEBANC MORTGAGE TRUST 2004-2,

as Issuer

 

U.S. BANK NATIONAL ASSOCIATION,

as Indenture Trustee

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Master Servicer and Securities Administrator

 

and

 

EMC MORTGAGE CORPORATION,

as Seller and Company

 

--------------------------------------------------------------------------------

 

SALE AND SERVICING AGREEMENT

 

Dated as of October 29, 2004

 

--------------------------------------------------------------------------------

 

Structured Asset Mortgage Investments II Inc.

HomeBanc Mortgage Trust 2004-2,

Mortgage-Backed Notes, Series 2004-2



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I

    

Definitions

    

Section 1.01

   Definitions    2

Section 1.02

   Other Definitional Provisions.    2

ARTICLE II

    

Conveyance of Mortgage Loans

    

Section 2.01

   Conveyance of Mortgage Loans to Issuer    3

Section 2.02

   Acceptance of Mortgage Loans by the Issuer    5

Section 2.03

   Assignment of Interest in the Mortgage Loan Purchase Agreement    7

Section 2.04

   Substitution of Mortgage Loans    8

Section 2.05

   Representations and Warranties Concerning the Depositor    9

Section 2.06

   Representations and Warranties Regarding the Master Servicer    10

Section 2.07

   Assignment of Agreement    11

ARTICLE III

    

Administration and Servicing of Mortgage Loans

    

Section 3.01

   Master Servicer    13

Section 3.02

   [Reserved]    14

Section 3.03

   Monitoring of Servicer    14

Section 3.04

   Fidelity Bond    15

Section 3.05

   Power to Act; Procedures    15

Section 3.06

   Due-on-Sale Clauses; Assumption Agreements    16

Section 3.07

   Release of Mortgage Files    16

 

-i-



--------------------------------------------------------------------------------

Section 3.08

   Documents, Records and Funds in Possession of Master Servicer To Be Held for
Issuer and Indenture Trustee    17

Section 3.09

   Standard Hazard Insurance and Flood Insurance Policies    18

Section 3.10

   Presentment of Claims and Collection of Proceeds    18

Section 3.11

   Maintenance of the Primary Mortgage Insurance Policies    18

Section 3.12

   Indenture Trustee to Retain Possession of Certain Insurance Policies and
Documents    19

Section 3.13

   Realization Upon Defaulted Mortgage Loans    19

Section 3.14

   Compensation for the Master Servicer    20

Section 3.15

   REO Property    20

Section 3.16

   Annual Officer’s Certificate as to Compliance    20

Section 3.17

   Annual Independent Accountant’s Servicing Report    21

Section 3.18

   Reports Filed with Securities and Exchange Commission    21

Section 3.19

   The Company    22

Section 3.20

   UCC    22

Section 3.21

   Optional Purchase of Defaulted Mortgage Loans    22

Section 3.22

   Monthly Advances    23

Section 3.23

   Compensating Interest Payments    23

ARTICLE IV

    

Accounts

    

Section 4.01

   Protected Accounts    24

Section 4.02

   Master Servicer Collection Account    25

Section 4.03

   Permitted Withdrawals and Transfers from the Master Servicer Collection
Account    26

Section 4.04

   Payment Account    27

Section 4.05

   Permitted Withdrawals and Transfers from the Payment Account    28

 

-ii-



--------------------------------------------------------------------------------

ARTICLE V

    

The Master Servicer

    

Section 5.01

   Liabilities of the Master Servicer    30

Section 5.02

   Merger or Consolidation of the Master Servicer    30

Section 5.03

   Indemnification of the Indenture Trustee, Owner Trustee, the Master Servicer
and the Securities Administrator    30

Section 5.04

   Limitations on Liability of the Master Servicer and Others    31

Section 5.05

   Master Servicer Not to Resign    32

Section 5.06

   Successor Master Servicer    32

Section 5.07

   Sale and Assignment of Master Servicing    32

ARTICLE VI

    

Default

    

Section 6.01

   Master Servicer Events of Default    34

Section 6.02

   Indenture Trustee to Act; Appointment of Successor    36

Section 6.03

   Notification to Noteholders    37

Section 6.04

   Waiver of Defaults    37

ARTICLE VII

    

Miscellaneous Provisions

    

Section 7.01

   Amendment    38

Section 7.02

   Recordation of Agreement    39

Section 7.03

   Governing Law    39

Section 7.04

   Notices    39

Section 7.05

   Severability of Provisions    40

Section 7.06

   Successors and Assigns    40

Section 7.07

   Article and Section Headings    40

 

-iii-



--------------------------------------------------------------------------------

Section 7.08

   Counterparts    40

Section 7.09

   Notice to Rating Agencies    40

Section 7.10

   Termination    40

Section 7.11

   No Petition    41

Section 7.12

   No Recourse    41

Section 7.13

   Additional Terms Regarding Indenture    41

 

EXHIBITS

 

Exhibit A   —   Mortgage Loan Schedule Exhibit B   —   Request for Release of
Documents Exhibit C   —   HomeBanc Servicing Agreement Exhibit D   —  
Assignment Agreement Exhibit E   —   Mortgage Loan Purchase Agreement Exhibit F
  —   Special Servicing Agreement

 

-iv-



--------------------------------------------------------------------------------

 

SALE AND SERVICING AGREEMENT

 

Sale and Servicing Agreement dated as of October 29, 2004 (the “Agreement”),
among Structured Asset Mortgage Investments II Inc., a Delaware corporation, as
depositor (the “Depositor”), HomeBanc Mortgage Trust 2004-2, a Delaware
statutory trust, as issuer (the “Issuer”), U.S. Bank National Association, a
national banking association, not in its individual capacity but solely as
indenture trustee (the “Indenture Trustee”), Wells Fargo Bank, National
Association, as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”), and
EMC Mortgage Corporation, as seller (in such capacity, the “Seller”) and as
company (in such capacity, the “Company”).

 

PRELIMINARY STATEMENT

 

On or prior to the Closing Date, the Depositor acquired the Mortgage Loans from
the Seller pursuant to the Mortgage Loan Purchase Agreement. Prior to the
Closing Date, pursuant to a Trust Agreement, as amended and restated on the
Closing Date, the Depositor created HomeBanc Mortgage Trust 2004-2, a Delaware
statutory trust, for the purpose of holding the Mortgage Loans and issuing the
Trust Certificates (the “Certificates”), pursuant to the Trust Agreement, and
the Notes, pursuant to the Indenture. Pursuant to this Agreement, on the Closing
Date, the Depositor will sell the Mortgage Loans and certain other property to
the Issuer and pursuant to the Indenture, the Issuer will pledge all of its
right, title and interest in and to the Mortgage Loans and other property
acquired from the Depositor pursuant to this Agreement to the Indenture Trustee
to secure the Notes issued pursuant to the Indenture. In consideration for the
Mortgage Loans and other property conveyed pursuant to this Agreement, the
Depositor will receive from the Issuer the Certificates evidencing the entire
beneficial ownership interest in the Issuer and the Notes representing
indebtedness of the Issuer.

 

The Mortgage Loans will have an Outstanding Principal Balance as of the Cut-off
Date, after deducting all Scheduled Principal due on or before the Cut-off Date,
of $897,891,120.

 

In consideration of the mutual agreements herein contained, each of the
Depositor, the Issuer, the Master Servicer, the Securities Administrator, the
Seller, the Company and the Indenture Trustee undertakes and agrees to perform
their respective duties hereunder as follows:

 



--------------------------------------------------------------------------------

 

ARTICLE I

 

Definitions

 

Section 1.01 Definitions. For all purposes of this Agreement, except as
otherwise expressly provided herein or unless the context otherwise requires,
capitalized terms not otherwise defined herein shall have the meanings assigned
to such terms in the Definitions contained in Appendix A to the Indenture which
is incorporated by reference herein. All other capitalized terms used herein
shall have the meanings specified herein.

 

Section 1.02 Other Definitional Provisions.

 

(a) All terms defined in this Agreement shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.

 

(b) As used in this Agreement and in any certificate or other document made or
delivered pursuant hereto or thereto, accounting terms not defined in this
Agreement or in any such certificate or other document, and accounting terms
partly defined in this Agreement or in any such certificate or other document,
to the extent not defined, shall have the respective meanings given to them
under generally accepted accounting principles. To the extent that the
definitions of accounting terms in this Agreement or in any such certificate or
other document are inconsistent with the meanings of such terms under generally
accepted accounting principles, the definitions contained in this Agreement or
in any such certificate or other document shall control.

 

(c) The words “hereof,” “herein,” “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; Section and Exhibit references contained
in this Agreement are references to Sections and Exhibits in or to this
Agreement unless otherwise specified; and the term “including” shall mean
“including without limitation”.

 

(d) The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms and to the masculine as well as the
feminine and neuter genders of such terms.

 

(e) Any agreement, instrument or statute defined or referred to herein or in any
instrument or certificate delivered in connection herewith means such agreement,
instrument or statute as from time to time amended, modified or supplemented and
includes (in the case of agreements or instruments) references to all
attachments thereto and instruments incorporated therein; references to a Person
are also to its permitted successors and assigns.

 



--------------------------------------------------------------------------------

 

ARTICLE II

 

Conveyance of Mortgage Loans;

 

Section 2.01 Conveyance of Mortgage Loans to Issuer. (a) The Depositor
concurrently with the execution and delivery of this Agreement, sells, transfers
and assigns to the Issuer without recourse all its right, title and interest in
and to (i) the Mortgage Loans identified in the Mortgage Loan Schedule,
including all interest and principal due with respect to the Mortgage Loans
after the Cut-off Date, but excluding any payments of principal and interest due
on or prior to the Cut-off Date; (ii) such assets as shall from time to time be
credited or are required by the terms of this Agreement to be credited to the
Master Servicer Collection Account, (iii) such assets relating to the Mortgage
Loans as from time to time may be held by the Servicer in the Protected Account,
the Master Servicer in the Master Servicer Collection Account and the Indenture
Trustee in the Payment Account, (iv) any REO Property, (v) the Required
Insurance Policies and any amounts paid or payable by the insurer under any
Insurance Policy (to the extent the mortgagee has a claim thereto), (vi) the
Mortgage Loan Purchase Agreement to the extent provided in Subsection 2.03(a),
(vii) the rights with respect to the HomeBanc Servicing Agreement as assigned to
the Issuer by the Assignment Agreement, (viii) the Corridor Contracts and (ix)
any proceeds of the foregoing. Although it is the intent of the Depositor and
the Issuer that the conveyance of the Depositor’s right, title and interest in
and to the Mortgage Loans and other assets in the Trust Estate to the Issuer
pursuant to this Agreement shall constitute a purchase and sale and not a loan,
in the event that such conveyance is deemed to be a loan, it is the intent of
the parties to this Agreement that the Depositor shall be deemed to have granted
to the Issuer a first priority perfected security interest in all of the
Depositor’s right, title and interest in, to and under the Mortgage Loans and
other assets in the Trust Estate, and that this Agreement shall constitute a
security agreement under applicable law.

 

(b) In connection with the above transfer and assignment, the Depositor hereby
delivers to the Custodian, on behalf of the Issuer, with respect to each
Mortgage Loan:

 

(i) the original Mortgage Note, endorsed without recourse in blank or to the
order of the Indenture Trustee and showing an unbroken chain of endorsements
from the originator thereof to the Person endorsing it in blank or to the
Indenture Trustee, or lost note affidavit together with a copy of the related
Mortgage Note;

 

(ii) the original Mortgage and, if the related Mortgage Loan is a MOM Loan,
noting the presence of the MIN and language indicating that such Mortgage Loan
is a MOM Loan, which shall have been recorded (or if the original is not
available, a copy), with evidence of such recording indicated thereon (or if
clause (w) in the proviso below applies, shall be in recordable form);

 

(iii) unless the Mortgage Loan is a MOM Loan, a certified copy of the assignment
(which may be in the form of a blanket assignment if permitted in the
jurisdiction in which the Mortgaged Property is located) in blank or to “U.S.
Bank National Association, as Indenture Trustee, on behalf of the Noteholders”,
with evidence of recording with respect to each Mortgage Loan in the name of the
Indenture Trustee thereon (or if clause (w) in the proviso below applies or for
Mortgage Loans with respect

 



--------------------------------------------------------------------------------

to which the related Mortgaged Property is located in a state other than
Maryland or an Opinion of Counsel has been provided as set forth in this Section
2.01(b), shall be in recordable form);

 

(iv) all intervening assignments of the Security Instrument, if applicable and
only to the extent available to the Depositor with evidence of recording
thereon;

 

(v) the original or a copy of the policy or certificate of primary mortgage
guaranty insurance, to the extent available, if any;

 

(vi) the original or a copy of the policy of title insurance or mortgagee’s
certificate of title insurance or commitment or binder for title insurance; and

 

(vii) originals of all modification agreements, if applicable and available;

 

provided, however, that in lieu of the foregoing, the Depositor may deliver to
the Custodian, the following documents, under the circumstances set forth below:
(w) in lieu of the original Security Instrument (including the Mortgage),
assignments to the Indenture Trustee or intervening assignments thereof which
have been delivered, are being delivered or will, upon receipt of recording
information relating to such documents required to be included thereon, be
delivered to recording offices for recording and have not been returned to the
Depositor in time to permit their delivery as specified above, the Depositor may
deliver a true copy thereof with a certification by the Servicer, or its agent
on its behalf, substantially to the effect that such copy is a true and correct
copy of the original; (x) in lieu of the Security Instrument, assignment in
blank or to the Indenture Trustee or intervening assignments thereof, if the
applicable jurisdiction retains the originals of such documents (as evidenced by
a certification from the Depositor to such effect) the Depositor may deliver
photocopies of such documents containing an original certification by the
judicial or other governmental authority of the jurisdiction where such
documents were recorded or from the Depositor’s agent, escrow agent or closing
attorney; (y) in lieu of the Mortgage Notes relating to the Mortgage Loans
identified on Exhibit 5 to the Mortgage Loan Purchase Agreement, the Depositor
may deliver lost note affidavits from the Seller; and (z) the Depositor shall
not be required to deliver intervening assignments or Mortgage Note endorsements
between the Underlying Seller and the Seller, between the Seller and the
Depositor, between the Depositor and the Issuer, and between the Issuer and the
Indenture Trustee; and provided, further, however, that in the case of Mortgage
Loans which have been prepaid in full after the Cut-off Date and prior to the
Closing Date, the Depositor, in lieu of delivering the above documents, may
deliver to the Indenture Trustee, a certification to such effect and shall
deposit all amounts paid in respect of such Mortgage Loans in the Master
Servicer Collection Account on the Closing Date. The Depositor shall deliver
such original documents (including any original documents as to which certified
copies had previously been delivered) to the Custodian, promptly after they are
received. The Depositor shall cause the Seller, at its expense, to cause each
assignment of the Security Instrument to the Indenture Trustee to be recorded
not later than 180 days after the Closing Date, unless (a) such recordation is
not required by the Rating Agencies as evidenced in writing or an Opinion of
Counsel addressed to the Indenture Trustee has been provided to the Indenture
Trustee and the Issuer which states that recordation of such Security Instrument
is not required to protect the interests of the Noteholders in the related
Mortgage Loans or (b) MERS is identified on the Mortgage or

 



--------------------------------------------------------------------------------

on a properly recorded assignment of the Mortgage as the mortgagee of record
solely as nominee for the Seller and its successor and assigns; provided,
however, notwithstanding the foregoing, each assignment shall be submitted for
recording by the Seller in the manner described above, at no expense to the
Issuer or the Indenture Trustee, upon the earliest to occur of: (i) reasonable
direction by the Holders of Notes aggregating at least 25% of the Note Principal
Balance of the Notes, (ii) the occurrence of a Master Servicer Event of Default
or an Event of Default, (iii) the occurrence of a bankruptcy, insolvency or
foreclosure relating to the Seller and (iv) the occurrence of a servicing
transfer as described in Section 6.02 hereof. Notwithstanding the foregoing, if
the Seller fails to pay the cost of recording the assignments, such expense will
be paid by the Indenture Trustee and the Indenture Trustee shall be reimbursed
for such expenses by the Trust Estate in accordance with Section 6.07 of the
Indenture.

 

Section 2.02 Acceptance of Mortgage Loans and the Corridor Contracts by the
Issuer. (a) The Issuer acknowledges the sale, transfer and assignment of the
Trust Estate to it by the Depositor and receipt of, subject to further review by
the Custodian, on its behalf, and the exceptions which may be noted by the
Custodian, on its behalf, pursuant to the procedures described below, and the
Issuer will cause the Custodian to hold, the documents (or certified copies
thereof) delivered to the Custodian, pursuant to Section 2.01, and any
amendments, replacements or supplements thereto and all other assets of the
Trust Estate delivered to it, in trust for the use and benefit of all present
and future Holders of the Notes issued pursuant to the Indenture. On the Closing
Date, in accordance with the Custodial Agreement, the Custodian shall
acknowledge with respect to each Mortgage Loan by delivery to the Depositor, the
Seller, the Indenture Trustee and the Issuer of an Initial Certification,
receipt of the Mortgage File, but without review of such Mortgage File, except
to the extent necessary to confirm that such Mortgage File contains the related
Mortgage Note or lost note affidavit. No later than 90 days after the Closing
Date (or, with respect to any Substitute Mortgage Loan, within five Business
Days after the receipt by the Custodian thereof), the Custodian, in accordance
with the Custodial Agreement, shall review each Mortgage File delivered to it
and shall execute and deliver to the Depositor, the Seller, the Indenture
Trustee and Issuer an Interim Certification. In conducting such review, the
Custodian will ascertain whether all documents required to be reviewed by it
have been executed and received, and based on the Mortgage Loan Schedule,
whether the Mortgage Notes relate, determined on the basis of the Mortgagor
name, original principal balance and loan number, to the Mortgage Loans it has
received, as identified in the Mortgage Loan Schedule. In performing any such
review, the Custodian may conclusively rely on the purported due execution and
genuineness of any such document and on the purported genuineness of any
signature thereon. If the Custodian finds any document constituting part of the
Mortgage File has not been executed or received, or is unrelated, determined on
the basis of the Mortgagor name, original principal balance and loan number, to
the Mortgage Loans identified in Exhibit A or does not conform on its face to
the review criteria specified in this Section (a “Material Defect”), the
Custodian shall notify the Seller and the Indenture Trustee of such Material
Defect in writing. In accordance with the Mortgage Loan Purchase Agreement, the
Seller shall correct or cure any such Material Defect within ninety (90) days
from the date of notice from the Indenture Trustee of the defect and if the
Seller fails to correct or cure the Material Defect within such period, the
Indenture Trustee shall enforce the Seller’s obligation under the Mortgage Loan
Purchase Agreement to, within 90 days from the Indenture Trustee’s notification,
provide a Substitute Mortgage Loan or purchase such Mortgage Loan at the
Repurchase Price; provided, however, that if such Material Defect relates solely
to the inability

 



--------------------------------------------------------------------------------

of the Seller to deliver the original Security Instrument or intervening
assignments thereof, or a certified copy because the originals of such
documents, or a certified copy have not been returned by the applicable
jurisdiction, the Seller shall not be required to purchase such Mortgage Loan if
the Seller delivers such original documents or certified copy promptly upon
receipt, but in no event later than 360 days after the Closing Date. The
foregoing repurchase obligation shall not apply in the event that the Seller
cannot deliver such original or copy of any document submitted for recording to
the appropriate recording office in the applicable jurisdiction because such
document has not been returned by such office; provided that the Seller shall
instead deliver a recording receipt of such recording office or, if such receipt
is not available, a certificate confirming that such documents have been
accepted for recording, and delivery to the Custodian shall be effected by the
Seller within thirty days of its receipt of the original recorded document.

 

(b) No later than 180 days after the Closing Date, the Custodian, in accordance
with the Custodial Agreement, will review, for the benefit of the Noteholders,
the Mortgage Files delivered to it and will execute and deliver or cause to be
executed and delivered to the Depositor, the Seller, the Indenture Trustee and
the Issuer a Final Certification. In conducting such review, the Custodian will
ascertain whether an original of each document required to be recorded has been
returned from the recording office with evidence of recording thereon or a
certified copy has been obtained from the recording office. If the Custodian
finds a Material Defect, the Custodian shall promptly notify the Seller and the
Indenture Trustee in writing (provided, however, that with respect to those
documents described in subsections (b)(iv), (v) and (vii) of Section 2.01, the
Custodian’s obligations shall extend only to the documents actually delivered to
the Custodian pursuant to such subsections). In accordance with the Mortgage
Loan Purchase Agreement, the Seller shall correct or cure any such Material
Defect within 90 days from the date of notice from the Custodian or the
Indenture Trustee of the Material Defect and if the Seller is unable to cure
such Material Defect within such period, and if such Material Defect materially
and adversely affects the interests of the Noteholders in the related Mortgage
Loan, the Indenture Trustee shall enforce the Seller’s obligation under the
Mortgage Loan Purchase Agreement to, within 90 days from the Custodian’s or
Indenture Trustee’s notification, provide a Substitute Mortgage Loan or purchase
such Mortgage Loan at the Repurchase Price; provided, however, that if such
defect relates solely to the inability of the Seller to deliver the original
Security Instrument or intervening assignments thereof, or a certified copy,
because the originals of such documents or a certified copy, have not been
returned by the applicable jurisdiction, the Seller shall not be required to
purchase such Mortgage Loan, if the Seller delivers such original documents or
certified copy promptly upon receipt, but in no event later than 360 days after
the Closing Date. The foregoing repurchase obligation shall not apply in the
event that the Seller cannot deliver such original or copy of any document
submitted for recording to the appropriate recording office in the applicable
jurisdiction because such document has not been returned by such office;
provided that the Seller shall instead deliver a recording receipt of such
recording office or, if such receipt is not available, a certificate confirming
that such documents have been accepted for recording, and delivery to the
Indenture Trustee shall be effected by the Seller within thirty days of its
receipt of the original recorded document.

 

(c) In the event that a Mortgage Loan is purchased by the Seller in accordance
with Subsections 2.02(a) or (b) above, the Seller shall remit to the Master
Servicer the Repurchase Price for deposit in the Master Servicer Collection
Account and the Seller shall provide to the

 



--------------------------------------------------------------------------------

Securities Administrator and the Indenture Trustee written notification
detailing the components of the Repurchase Price. Upon deposit of the Repurchase
Price in the Master Servicer Collection Account, the Depositor shall notify the
Indenture Trustee and the Custodian and, the Indenture Trustee (upon receipt of
a Request for Release in the form of Exhibit B attached hereto with respect to
such Mortgage Loan and certification that the Repurchase Price has been
deposited in the Master Servicer Collection Account), shall cause the Custodian
to release to the Seller the related Mortgage File and the Indenture Trustee
shall execute and deliver all instruments of transfer or assignment, without
recourse, representation or warranty, furnished to it by the Seller, as are
necessary to vest in the Seller title to and rights under the Mortgage Loan.
Such purchase shall be deemed to have occurred on the date on which the
Repurchase Price in available funds is deposited in the Master Servicer
Collection Account. The Master Servicer shall amend the Mortgage Loan Schedule,
which was previously delivered to it by the Depositor in a form agreed to
between the Depositor, the Indenture Trustee and the Custodian, to reflect such
repurchase and shall promptly deliver to the Rating Agencies, the Indenture
Trustee, the Custodian and the Issuer a copy of such amendment. The obligation
of the Seller to repurchase or substitute for any Mortgage Loan a Substitute
Mortgage Loan as to which such a Material Defect in a constituent document
exists shall be the sole remedy respecting such Material Defect available to the
Issuer, the Noteholders or to the Indenture Trustee on their behalf.

 

(d) The Indenture Trustee acknowledges receipt of the Corridor Contracts and
declares that it holds and will continue to hold these documents and any
amendments, replacements or supplements thereto and all other assets of the
Trust Estate as Indenture Trustee in trust for the use and benefit of all
present and future Holders of the Notes. The Indenture Trustee shall enforce the
Corridor Contracts in accordance with their terms.

 

Section 2.03 Assignment of Interest in the Mortgage Loan Purchase Agreement. (a)
The Depositor hereby assigns to the Issuer, all of its right, title and interest
in the Mortgage Loan Purchase Agreement, including but not limited to the
Depositor’s rights and obligations pursuant to the HomeBanc Servicing Agreement
(noting that the Seller has retained the right in the event of breach of the
representations, warranties and covenants, if any, with respect to the Mortgage
Loans of the Servicer under the HomeBanc Servicing Agreement to enforce the
provisions thereof and to seek all or any available remedies). The Depositor
hereby acknowledges that such right, title and interest in the Mortgage Loan
Purchase Agreement, will be pledged by the Issuer to the Indenture Trustee
pursuant to the Indenture. The obligations of the Seller to substitute or
repurchase, as applicable, a Mortgage Loan shall be the Issuer’s, the Indenture
Trustee’s and the Noteholders’ sole remedy for any breach thereof. At the
request of the Issuer or the Indenture Trustee, the Depositor shall take such
actions as may be necessary to enforce the above right, title and interest on
behalf of the Issuer, the Indenture Trustee and the Noteholders and shall
execute such further documents as the Issuer or the Indenture Trustee may
reasonably require in order to enable the Indenture Trustee to carry out such
enforcement.

 

(b) If the Depositor, the Securities Administrator, the Issuer or the Indenture
Trustee discovers a breach of any of the representations and warranties set
forth in the Mortgage Loan Purchase Agreement, which breach materially and
adversely affects the value of the interests of the Issuer, the Noteholders or
the Indenture Trustee in the related Mortgage Loan, the party discovering the
breach shall give prompt written notice of the breach to the other parties. Any
breach of a representation or warranty contained in clauses (xviii) or (xxvi)
through (xxx) of

 



--------------------------------------------------------------------------------

Section 7 of the Mortgage Loan Purchase Agreement in respect of a Group I Loan,
shall be deemed to materially adversely affect the interests of the Noteholders.
The Seller, within 90 days of its discovery or receipt of notice that such
breach has occurred (whichever occurs earlier), shall cure the breach in all
material respects or, subject to the Mortgage Loan Purchase Agreement and
Section 2.04 of this Agreement, shall purchase the Mortgage Loan or any property
acquired with respect thereto from the Issuer; provided, however, that if there
is a breach of any representation set forth in the Mortgage Loan Purchase
Agreement, and the Mortgage Loan or the related property acquired with respect
thereto has been sold, then the Seller shall pay, in lieu of the Repurchase
Price, any excess of the Repurchase Price over the Net Liquidation Proceeds
received upon such sale. If the Net Liquidation Proceeds exceed the Repurchase
Price, any excess shall be paid to the Seller to the extent not required by law
to be paid to the borrower. Any such purchase by the Seller shall be made by
providing an amount equal to the Repurchase Price to the Master Servicer for
deposit in the Master Servicer Collection Account and written notification
detailing the components of such Repurchase Price. The Depositor shall submit to
the Indenture Trustee and the Custodian a Request for Release, and the Indenture
Trustee shall cause the Custodian to release, upon receipt of certification from
the Master Servicer that the Repurchase Price has been deposited in the Master
Servicer Collection Account, to the Seller the related Mortgage File and the
Indenture Trustee shall execute and deliver all instruments of transfer or
assignment furnished to it by the Seller, without recourse, representation or
warranty as are necessary to vest in the Seller title to and rights under the
Mortgage Loan or any property acquired with respect thereto. Such purchase shall
be deemed to have occurred on the date on which the Repurchase Price in
available funds is deposited in the Master Servicer Collection Account. The
Master Servicer shall amend the Mortgage Loan Schedule to reflect such
repurchase and shall promptly deliver to the Issuer, Indenture Trustee, the
Custodian and the Rating Agencies a copy of such amendment. Enforcement of the
obligation of the Seller to purchase (or substitute a Substitute Mortgage Loan
for) any Mortgage Loan or any property acquired with respect thereto (or pay the
Repurchase Price as set forth in the above proviso) as to which a breach has
occurred and is continuing shall constitute the sole remedy respecting such
breach available to the Issuer, the Noteholders or the Indenture Trustee on
their behalf.

 

Section 2.04 Substitution of Mortgage Loans. Notwithstanding anything to the
contrary in this Agreement, in lieu of purchasing a Mortgage Loan pursuant to
the Mortgage Loan Purchase Agreement or Sections 2.02 or 2.03 of this Agreement,
the Seller may, no later than the date by which such purchase by the Seller
would otherwise be required, tender to the Indenture Trustee a Substitute
Mortgage Loan accompanied by a certificate of an authorized officer of the
Seller that such Substitute Mortgage Loan conforms to the requirements set forth
in the definition of “Substitute Mortgage Loan” in this Agreement. The Indenture
Trustee shall cause the Custodian to examine the Mortgage File for any
Substitute Mortgage Loan in the manner set forth in Section 2.02(a) and the
Indenture Trustee shall cause the Custodian to notify the Seller, in writing,
within five Business Days after receipt, whether or not the documents relating
to the Substitute Mortgage Loan satisfy the requirements of the fifth sentence
of Subsection 2.02(a). Within two Business Days after such notification, the
Seller shall provide to the Master Servicer for deposit in the Master Servicer
Collection Account the amount, if any, by which the Outstanding Principal
Balance as of the next preceding Due Date of the Mortgage Loan for which
substitution is being made, after giving effect to the Scheduled Principal due
on such date, exceeds the Outstanding Principal Balance as of such date of the
Substitute Mortgage Loan, after

 



--------------------------------------------------------------------------------

giving effect to Scheduled Principal due on such date, which amount shall be
treated for the purposes of this Agreement as if it were the payment by the
Seller of the Repurchase Price for the purchase of a Mortgage Loan by the
Seller. After such notification to the Seller and, if any such excess exists,
upon receipt of certification from the Master Servicer that such excess has been
deposited in the Master Servicer Collection Account, the Indenture Trustee shall
accept such Substitute Mortgage Loan which shall thereafter be deemed to be a
Mortgage Loan hereunder. In the event of such a substitution, accrued interest
on the Substitute Mortgage Loan for the month in which the substitution occurs
and any Principal Prepayments made thereon during such month shall be the
property of the Trust Estate and accrued interest for such month on the Mortgage
Loan for which the substitution is made and any Principal Prepayments made
thereon during such month shall be the property of the Seller. The Scheduled
Principal on a Substitute Mortgage Loan due on the Due Date in the month of
substitution shall be the property of the Seller and the Scheduled Principal on
the Mortgage Loan for which the substitution is made due on such Due Date shall
be the property of the Trust Estate. Upon acceptance of the Substitute Mortgage
Loan (and delivery to the Indenture Trustee and the Custodian of a Request for
Release for such Mortgage Loan), the Indenture Trustee shall cause the Custodian
to release to the Seller the related Mortgage File related to any Mortgage Loan
released pursuant to the Mortgage Loan Purchase Agreement or Section 2.04 of
this Agreement, as applicable, and shall execute and deliver all instruments of
transfer or assignment, without recourse, representation or warranty in form as
provided to it as are necessary to vest in the Seller title to and rights under
any Mortgage Loan released pursuant to the Mortgage Loan Purchase Agreement or
Section 2.04 of this Agreement, as applicable. The Seller shall deliver to the
Custodian the documents related to the Substitute Mortgage Loan in accordance
with the provisions of the Mortgage Loan Purchase Agreement and Subsections
2.01(b) and 2.02(b) of this Agreement, as applicable, with the date of
acceptance of the Substitute Mortgage Loan deemed to be the Closing Date for
purposes of the time periods set forth in those Subsections. The representations
and warranties set forth in the Mortgage Loan Purchase Agreement shall be deemed
to have been made by the Seller with respect to each Substitute Mortgage Loan as
of the date of acceptance of such Mortgage Loan by the Indenture Trustee. The
Master Servicer shall amend the Mortgage Loan Schedule to reflect such
substitution and shall provide a copy of such amended Mortgage Loan Schedule to
the Issuer, the Indenture Trustee, the Custodian and the Rating Agencies.

 

Section 2.05 Representations and Warranties Concerning the Depositor. The
Depositor hereby represents and warrants to the Issuer, the Indenture Trustee,
the Master Servicer and the Securities Administrator as follows:

 

(i) the Depositor (a) is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and (b) is qualified and
in good standing as a foreign corporation to do business in each jurisdiction
where such qualification is necessary, except where the failure so to qualify
would not reasonably be expected to have a material adverse effect on the
Depositor’s business as presently conducted or on the Depositor’s ability to
enter into this Agreement and to consummate the transactions contemplated
hereby;

 

(ii) the Depositor has full corporate power to own its property, to carry on its
business as presently conducted and to enter into and perform its obligations
under this Agreement;

 



--------------------------------------------------------------------------------

(iii) the execution and delivery by the Depositor of this Agreement have been
duly authorized by all necessary corporate action on the part of the Depositor;
and neither the execution and delivery of this Agreement, nor the consummation
of the transactions herein contemplated, nor compliance with the provisions
hereof, will conflict with or result in a breach of, or constitute a default
under, any of the provisions of any law, governmental rule, regulation,
judgment, decree or order binding on the Depositor or its properties or the
articles of incorporation or by-laws of the Depositor, except those conflicts,
breaches or defaults which would not reasonably be expected to have a material
adverse effect on the Depositor’s ability to enter into this Agreement and to
consummate the transactions contemplated hereby;

 

(iv) the execution, delivery and performance by the Depositor of this Agreement
and the consummation of the transactions contemplated hereby do not require the
consent or approval of, the giving of notice to, the registration with, or the
taking of any other action in respect of, any state, federal or other
governmental authority or agency, except those consents, approvals, notices,
registrations or other actions as have already been obtained, given or made;

 

(v) this Agreement has been duly executed and delivered by the Depositor and,
assuming due authorization, execution and delivery by the other parties hereto,
constitutes a valid and binding obligation of the Depositor enforceable against
it in accordance with its terms (subject to applicable bankruptcy and insolvency
laws and other similar laws affecting the enforcement of the rights of creditors
generally);

 

(vi) there are no actions, suits or proceedings pending or, to the knowledge of
the Depositor, threatened against the Depositor, before or by any court,
administrative agency, arbitrator or governmental body (i) with respect to any
of the transactions contemplated by this Agreement or (ii) with respect to any
other matter which in the judgment of the Depositor will be determined adversely
to the Depositor and will if determined adversely to the Depositor materially
and adversely affect the Depositor’s ability to enter into this Agreement or
perform its obligations under this Agreement; and the Depositor is not in
default with respect to any order of any court, administrative agency,
arbitrator or governmental body so as to materially and adversely affect the
transactions contemplated by this Agreement; and

 

(vii) immediately prior to the transfer and assignment to the Issuer, each
Mortgage Note and each Mortgage were not subject to an assignment or pledge, and
the Depositor had good and marketable title to and was the sole owner thereof
and had full right to transfer and sell such Mortgage Loan to the Issuer free
and clear of any encumbrance, equity, lien, pledge, charge, claim or security
interest.

 

Section 2.06 Representations and Warranties Regarding the Master Servicer. The
Master Servicer represents and warrants to the Issuer, the Depositor, the Seller
and the Indenture Trustee for the benefit of the Noteholders, as follows:

 

(i) The Master Servicer is a national banking association duly organized,
validly existing and in good standing under the laws of the Untied States of
America and

 



--------------------------------------------------------------------------------

has the corporate power to own its assets and to transact the business in which
it is currently engaged. The Master Servicer is duly qualified to do business as
a foreign corporation and is in good standing in each jurisdiction in which the
character of the business transacted by it or properties owned or leased by it
requires such qualification and in which the failure to so qualify would have a
material adverse effect on the business, properties, assets, or condition
(financial or other) of the Master Servicer or the validity or enforceability of
this Agreement;

 

(ii) The Master Servicer has the power and authority to make, execute, deliver
and perform this Agreement and all of the transactions contemplated under this
Agreement, and has taken all necessary corporate action to authorize the
execution, delivery and performance of this Agreement. When executed and
delivered, this Agreement will constitute the legal, valid and binding
obligation of the Master Servicer enforceable in accordance with its terms,
except as enforcement of such terms may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally and by the
availability of equitable remedies;

 

(iii) The Master Servicer is not required to obtain the consent of any other
Person or any consent, license, approval or authorization from, or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery, performance, validity or enforceability of this
Agreement, except for such consent, license, approval or authorization, or
registration or declaration, as shall have been obtained or filed, as the case
may be;

 

(iv) The execution and delivery of this Agreement and the performance of the
transactions contemplated hereby by the Master Servicer will not violate any
provision of any existing law or regulation or any order or decree of any court
applicable to the Master Servicer or any provision of the certificate of
incorporation or bylaws of the Master Servicer, or constitute a material breach
of any mortgage, indenture, contract or other agreement to which the Master
Servicer is a party or by which the Master Servicer may be bound; and

 

(v) No litigation or administrative proceeding of or before any court, tribunal
or governmental body is currently pending (other than litigation with respect to
which pleadings or documents have been filed with a court, but not served on the
Master Servicer), or to the knowledge of the Master Servicer threatened, against
the Master Servicer or any of its properties or with respect to this Agreement
or the Notes or the Certificates which, to the knowledge of the Master Servicer,
has a reasonable likelihood of resulting in a material adverse effect on the
transactions contemplated by this Agreement.

 

The foregoing representations and warranties shall survive any termination of
the Master Servicer hereunder.

 

Section 2.07 Assignment of Agreement. The Seller, the Depositor and the Master
Servicer hereby acknowledge and agree that the Issuer may assign its interest
under this Agreement to the Indenture Trustee, for the benefit of the
Noteholders, as may be required to effect the purposes of the Indenture, without
further notice to, or consent of, the Seller, the Depositor or the Master
Servicer, and the Indenture Trustee shall succeed to such of the rights of the
Issuer hereunder as shall be so assigned. The Issuer shall, pursuant to the
Indenture, assign all of its right, title and interest in and to the Mortgage
Loans and its right to exercise the remedies created by Article II of this
Agreement for breaches of the representations, warranties, agreements and
covenants of the Seller contained in the Mortgage Loan Purchase Agreement, to
the Indenture Trustee, for the benefit of the Noteholders. The Seller agrees
that, upon such assignment to the Indenture Trustee, such representations,
warranties, agreements and covenants will run to and be for the benefit of the
Indenture Trustee and the Indenture Trustee may enforce, without joinder of the
Depositor or the Issuer, the repurchase obligations of the Seller set forth
herein and in the Mortgage Loan Purchase Agreement with respect to breaches of
such representations, warranties, agreements and covenants. Any such assignment
to the Indenture Trustee shall not be deemed to constitute an assignment to the
Indenture Trustee of any obligations or liabilities of the Issuer under this
Agreement.

 



--------------------------------------------------------------------------------

 

ARTICLE III

 

Administration and Servicing of Mortgage Loans

 

Section 3.01 Master Servicer. The Master Servicer shall supervise, monitor and
oversee the obligations of the Servicer to service and administer the Mortgage
Loans in accordance with the terms of the Servicing Agreement and shall have
full power and authority to do any and all things which it may deem necessary or
desirable in connection with such master servicing and administration. In
performing its obligations hereunder, the Master Servicer shall act in a manner
consistent with Accepted Master Servicing Practices. Furthermore, the Master
Servicer shall oversee and consult with the Servicer as necessary from
time-to-time to carry out the Master Servicer’s obligations hereunder, shall
receive, review and evaluate all reports, information and other data provided to
the Master Servicer by the Servicer and shall cause the Servicer to perform and
observe the covenants, obligations and conditions to be performed or observed by
such Servicer under the Servicing Agreement. The Master Servicer shall
independently and separately monitor the Servicer’s servicing activities with
respect to the Mortgage Loans, reconcile the results of such monitoring with
such information provided in the previous sentence on a monthly basis and
coordinate corrective adjustments to the Servicer’s and Master Servicer’s
records, and based on such reconciled and corrected information, the Master
Servicer shall provide such information to the Securities Administrator as shall
be necessary in order for it to prepare the statements specified in Section 7.03
of the Indenture, and prepare any other information and statements required to
be forwarded by the Master Servicer hereunder. The Master Servicer shall
reconcile the results of its Mortgage Loan monitoring with the actual
remittances of the Servicer pursuant to the Servicing Agreement.

 

The Indenture Trustee shall furnish the Servicer and the Master Servicer with
any powers of attorney and other documents in form as provided to it necessary
or appropriate to enable the Servicer and the Master Servicer to service and
administer the related Mortgage Loans and REO Property. The Indenture Trustee
shall not be liable for the Servicer’s or the Master Servicer’s use or misuse of
such powers of attorney.

 

The Indenture Trustee shall provide access to the records and documentation in
possession of the Indenture Trustee regarding the related Mortgage Loans and REO
Property and the servicing thereof to the Noteholders, the FDIC, and the
supervisory agents and examiners of the FDIC, such access being afforded only
upon reasonable prior written request and during normal business hours at the
office of the Indenture Trustee; provided, however, that, unless otherwise
required by law, the Indenture Trustee shall not be required to provide access
to such records and documentation to the Noteholders if the provision thereof
would violate the legal right to privacy of any Mortgagor. The Indenture Trustee
shall allow representatives of the above entities to photocopy any of the
records and documentation and shall provide equipment for that purpose at a
charge that covers the Indenture Trustee’s actual costs.

 

The Indenture Trustee shall execute and deliver to the Servicer or the Master
Servicer, as applicable based on the requesting party, any court pleadings,
requests for trustee’s sale or other documents necessary or reasonably desirable
to (i) the foreclosure or trustee’s sale with respect to a Mortgaged Property;
(ii) any legal action brought to obtain judgment against any Mortgagor on the
Mortgage Note or Security Instrument; (iii) obtain a deficiency judgment against
the

 



--------------------------------------------------------------------------------

Mortgagor; or (iv) enforce any other rights or remedies provided by the Mortgage
Note or Security Instrument or otherwise available at law or equity.

 

Section 3.02 [Reserved]

 

Section 3.03 Monitoring of Servicer. (a) The Master Servicer shall be
responsible for reporting to the Issuer, the Indenture Trustee and the Depositor
the compliance by the Servicer with its duties under the Servicing Agreement. In
the review of the Servicer’s activities, the Master Servicer may rely upon an
officer’s certificate of the Servicer (or similar document signed by an officer
of the Servicer) with regard to such Servicer’s compliance with the terms of the
Servicing Agreement. In the event that the Master Servicer, in its judgment,
determines that the Servicer should be terminated in accordance with the
Servicing Agreement, or that a notice should be sent pursuant to the Servicing
Agreement with respect to the occurrence of an event that, unless cured, would
constitute grounds for such termination, the Master Servicer shall notify the
Depositor, the Issuer and the Indenture Trustee thereof and the Master Servicer
shall issue such notice or take such other action as it deems appropriate.

 

(b) The Master Servicer, for the benefit of the Issuer, the Indenture Trustee
and the Noteholders, shall enforce the obligations of the Servicer under the
Servicing Agreement, and shall, in the event that the Servicer fails to perform
its obligations in accordance with the Servicing Agreement, subject to the
preceding paragraph, terminate the rights and obligations of the Servicer
thereunder and act as servicer of the related Mortgage Loans or cause the Issuer
and the Indenture Trustee to enter in to a new Servicing Agreement with a
successor Servicer selected by the Master Servicer; provided, however, it is
understood and acknowledged by the parties hereto that there will be a period of
transition (not to exceed 90 days) before the actual servicing functions can be
fully transferred to such successor Servicer. Such enforcement, including,
without limitation, the legal prosecution of claims, termination of the
Servicing Agreement and the pursuit of other appropriate remedies, shall be in
such form and carried out to such an extent and at such time as the Master
Servicer, in its good faith business judgment, would require were it the owner
of the related Mortgage Loans. The Master Servicer shall pay the costs of such
enforcement at its own expense, provided that the Master Servicer shall not be
required to prosecute or defend any legal action except to the extent that the
Master Servicer shall have received reasonable indemnity for its costs and
expenses in pursuing such action.

 

(c) To the extent that the costs and expenses of the Master Servicer related to
any termination of the Servicer, appointment of a successor Servicer or the
transfer and assumption of servicing by the Master Servicer with respect to the
Servicing Agreement (including, without limitation, (i) all legal costs and
expenses and all due diligence costs and expenses associated with an evaluation
of the potential termination of the Servicer as a result of an event of default
by the Servicer and (ii) all costs and expenses associated with the complete
transfer of servicing, including all servicing files and all servicing data and
the completion, correction or manipulation of such servicing data as may be
required by the successor servicer to correct any errors or insufficiencies in
the servicing data or otherwise to enable the successor service to service the
Mortgage Loans in accordance with the Servicing Agreement) are not fully and
timely reimbursed by the terminated Servicer, the Master Servicer shall be
entitled to reimbursement of such costs and expenses from the Master Servicer
Collection Account.

 



--------------------------------------------------------------------------------

(d) The Master Servicer shall require the Servicer to comply with the remittance
requirements and other obligations set forth in the Servicing Agreement.

 

(e) If the Master Servicer acts as Servicer, it will not assume liability for
the representations and warranties of the Servicer, if any, that it replaces.

 

(f) In accordance with Section 10.02 of the HomeBanc Servicing Agreement and the
provisions of the Special Servicing Agreement, upon the occurrence of a
Servicing Termination Trigger, the Master Servicer shall terminate the Servicer
as servicer with respect to each Mortgage Loan that is (i) 60 or more days
delinquent, (ii) in bankruptcy and 60 or more days delinquent, (iii) in
foreclosure and 60 or more days delinquent or (iv) an REO Property, and each
Mortgage Loan which becomes 60 or more days delinquent on any future Payment
Date (each such Mortgage Loan, a “Specially Serviced Mortgage Loan”) and shall
cause the Servicer to transfer the servicing with respect to each such Mortgage
Loan to the Special Servicer in accordance with the terms of the Special
Servicing Agreement. Anything to the contrary in this Agreement notwithstanding,
from and after the Effective Date (as defined in the Special Servicing
Agreement) with respect to the first occurrence of a transfer of servicing of
any Specially Serviced Mortgage Loan, all references in this Agreement to (x)
“the Servicer” shall be deemed to include each of HomeBanc Corp. as servicer
under the HomeBanc Servicing Agreement and the Special Servicer, as servicer
under the Special Servicing Agreement, (y) “the Servicing Agreement” shall refer
to each of the HomeBanc Servicing Agreement and the Special Servicing Agreement
and (z) the “Mortgage Loans” shall mean, with respect to the Servicer, the
Mortgage Loans other than the Specially Serviced Mortgage Loans, and with
respect to the Special Servicer, the Specially Serviced Mortgage Loans; with the
result that the Master Servicer shall master service in accordance with the
provisions of this Agreement, the servicing of the Mortgage Loans, other than
the Specially Serviced Mortgage Loans, by the Servicer and the servicing of the
Specially Serviced Mortgage Loans by the Special Servicer.

 

Section 3.04 Fidelity Bond. The Master Servicer, at its expense, shall maintain
in effect a blanket fidelity bond and an errors and omissions insurance policy,
affording coverage with respect to all directors, officers, employees and other
Persons acting on such Master Servicer’s behalf, and covering errors and
omissions in the performance of the Master Servicer’s obligations hereunder. The
errors and omissions insurance policy and the fidelity bond shall be in such
form and amount generally acceptable for entities serving as master servicers or
trustees.

 

Section 3.05 Power to Act; Procedures. The Master Servicer shall master service
the Mortgage Loans and shall have full power and authority to do any and all
things that it may deem necessary or desirable in connection with the master
servicing and administration of the Mortgage Loans, including but not limited to
the power and authority (i) to execute and deliver, on behalf of the Issuer,
Noteholders and the Indenture Trustee, customary consents or waivers and other
instruments and documents, (ii) to consent to transfers of any Mortgaged
Property and assumptions of the Mortgage Notes and related Mortgages, (iii) to
collect any Insurance Proceeds and Liquidation Proceeds, and (iv) to effectuate
foreclosure or other conversion of the ownership of the Mortgaged Property
securing any Mortgage Loan, in each case, in accordance with the provisions of
this Agreement and the Servicing Agreement, as applicable. The Indenture Trustee
shall furnish the Master Servicer, upon written request from a Servicing
Officer, with any powers of attorney empowering the Master Servicer or the
Servicer to execute

 



--------------------------------------------------------------------------------

and deliver instruments of satisfaction or cancellation, or of partial or full
release or discharge, and to foreclose upon or otherwise liquidate Mortgaged
Property, and to appeal, prosecute or defend in any court action relating to the
Mortgage Loans or the Mortgaged Property, in accordance with the Servicing
Agreement and this Agreement, and the Indenture Trustee shall execute and
deliver such other documents, as the Master Servicer may request, to enable the
Master Servicer to master service and administer the Mortgage Loans and carry
out its duties hereunder, in each case in accordance with Accepted Master
Servicing Practices (and the Indenture Trustee shall have no liability for use
or misuse of any such powers of attorney by the Master Servicer or the
Servicer). If the Master Servicer or the Indenture Trustee has been advised that
it is likely that the laws of the state in which action is to be taken prohibit
such action if taken in the name of the Indenture Trustee or that the Indenture
Trustee would be adversely affected under the “doing business” or tax laws of
such state if such action is taken in its name, the Master Servicer shall join
with the Indenture Trustee in the appointment of a co-trustee pursuant to
Section 6.10 of the Indenture. In the performance of its duties hereunder, the
Master Servicer shall be an independent contractor and shall not, except in
those instances where it is taking action in the name of the Issuer or the
Indenture Trustee, be deemed to be the agent of the Issuer or the Indenture
Trustee.

 

Section 3.06 Due-on-Sale Clauses; Assumption Agreements. To the extent provided
in the Servicing Agreement, to the extent Mortgage Loans contain enforceable
due-on-sale clauses, the Master Servicer shall cause the Servicer to enforce
such clauses in accordance with the Servicing Agreement. If applicable law
prohibits the enforcement of a due-on-sale clause or such clause is otherwise
not enforced in accordance with the Servicing Agreement, and, as a consequence,
a Mortgage Loan is assumed, the original Mortgagor may be released from
liability in accordance with the Servicing Agreement.

 

Section 3.07 Release of Mortgage Files. (a) Upon becoming aware of the payment
in full of any Mortgage Loan, or the receipt by the Servicer of a notification
that payment in full has been escrowed in a manner customary for such purposes
for payment to Noteholders on the next Payment Date, the Servicer will, if
required under the Servicing Agreement, promptly furnish to the Indenture
Trustee two copies of a certification substantially in the form of Exhibit B
hereto signed by a Servicing Officer or in a mutually agreeable electronic
format which will, in lieu of a signature on its face, originate from a
Servicing Officer (which certification shall include a statement to the effect
that all amounts received in connection with such payment that are required to
be deposited in the Protected Account maintained by the Servicer pursuant to the
Servicing Agreement have been so deposited) and shall request that the Indenture
Trustee deliver or cause the Custodian to deliver to the Servicer the related
Mortgage File. Upon receipt of such certification and request, the Indenture
Trustee shall promptly release or cause the Custodian to release the related
Mortgage File to the Servicer and the Indenture Trustee shall have no further
responsibility with regard to such Mortgage File. Upon any such payment in full,
the Servicer is authorized, to give, as agent for the Indenture Trustee, as the
mortgagee under the Mortgage that secured the Mortgage Loan, an instrument of
satisfaction (or assignment of mortgage without recourse) regarding the
Mortgaged Property subject to the Mortgage, which instrument of satisfaction or
assignment, as the case may be, shall be delivered to the Person or Persons
entitled thereto against receipt therefor of such payment, it being understood
and agreed that no expenses incurred in connection with such instrument of
satisfaction or assignment, as the case may be, shall be chargeable to the
Protected Account.

 



--------------------------------------------------------------------------------

(b) From time to time and as appropriate for the servicing or foreclosure of any
Mortgage Loan and in accordance with the Servicing Agreement, the Indenture
Trustee shall execute such documents as shall be prepared and furnished to the
Indenture Trustee by the Servicer or the Master Servicer (in form reasonably
acceptable to the Indenture Trustee) and as are necessary to the prosecution of
any such proceedings. The Indenture Trustee shall, upon the request of the
Servicer or the Master Servicer, and delivery to the Indenture Trustee, of two
copies of a request for release signed by a Servicing Officer substantially in
the form of Exhibit B (or in a mutually agreeable electronic format which will,
in lieu of a signature on its face, originate from a Servicing Officer), release
or cause the Custodian to release the related Mortgage File held in its or the
Custodian’s possession or control to the Servicer or the Master Servicer, as
applicable. The Servicer or the Master Servicer shall be obligated to return the
Mortgage File to the Indenture Trustee or the Custodian when the need therefor
by the Servicer or the Master Servicer, as it reasonably determines, no longer
exists unless the Mortgage Loan shall be liquidated, in which case, upon receipt
of a certificate of a Servicing Officer similar to that hereinabove specified,
the Mortgage File shall be released by the Indenture Trustee or the Custodian to
the Servicer or the Master Servicer.

 

Section 3.08 Documents, Records and Funds in Possession of Master Servicer To Be
Held for Issuer and Indenture Trustee.

 

(a) The Master Servicer shall transmit and the Servicer (to the extent required
by the Servicing Agreement) shall transmit to the Indenture Trustee such
documents and instruments coming into the possession of the Master Servicer or
the Servicer from time to time as are required by the terms hereof, or in the
case of the Servicer, the Servicing Agreement, to be delivered to the Indenture
Trustee. Any funds received by the Master Servicer or by the Servicer in respect
of any Mortgage Loan or which otherwise are collected by the Master Servicer or
by the Servicer as Liquidation Proceeds or Insurance Proceeds in respect of any
Mortgage Loan shall be held for the benefit of the Issuer and the Indenture
Trustee subject to the Master Servicer’s right to retain or withdraw from the
Master Servicer Collection Account the Master Servicing Compensation and other
amounts provided in this Agreement and the right of the Servicer to retain its
Servicing Fee (and, if the Special Servicer is servicing such Mortgage Loan, the
Special Servicing Fee) and other amounts as provided in the Servicing Agreement.
The Master Servicer shall, and (to the extent provided in the Servicing
Agreement) shall cause the Servicer to, provide access to information and
documentation regarding the Mortgage Loans to the Issuer, the Indenture Trustee,
and their respective agents and accountants at any time upon reasonable request
and during normal business hours, and to Noteholders that are savings and loan
associations, banks or insurance companies, the Office of Thrift Supervision,
the FDIC and the supervisory agents and examiners of such Office and Corporation
or examiners of any other federal or state banking or insurance regulatory
authority if so required by applicable regulations of the Office of Thrift
Supervision or other regulatory authority, such access to be afforded without
charge but only upon reasonable request in writing and during normal business
hours at the offices of the Master Servicer designated by it. In fulfilling such
a request the Master Servicer shall not be responsible for determining the
sufficiency of such information.

 

(b) All Mortgage Files and funds collected or held by, or under the control of,
the Master Servicer, in respect of any Mortgage Loans, whether from the
collection of principal and interest payments or from Liquidation Proceeds or
Insurance Proceeds, shall be held by the

 



--------------------------------------------------------------------------------

Master Servicer for and on behalf of the Issuer, the Indenture Trustee and the
Noteholders and shall be and remain the sole and exclusive property of the
Issuer, subject to the pledge to the Indenture Trustee; provided, however, that
the Master Servicer and the Servicer shall be entitled to setoff against, and
deduct from, any such funds any amounts that are properly due and payable to the
Master Servicer or the Servicer under this Agreement or the Servicing Agreement.

 

Section 3.09 Standard Hazard Insurance and Flood Insurance Policies.

 

For each Mortgage Loan, the Master Servicer shall enforce any obligation of the
Servicer under the Servicing Agreement to maintain or cause to be maintained
standard fire and casualty insurance and, where applicable, flood insurance, all
in accordance with the provisions of the Servicing Agreement. It is understood
and agreed that such insurance shall be with insurers meeting the eligibility
requirements set forth in the Servicing Agreement and that no earthquake or
other additional insurance is to be required of any Mortgagor or to be
maintained on property acquired in respect of a defaulted loan, other than
pursuant to such applicable laws and regulations as shall at any time be in
force and as shall require such additional insurance.

 

(a) Pursuant to Section 4.01 and 4.02, any amounts collected by the Servicer or
the Master Servicer, under any insurance policies (other than amounts to be
applied to the restoration or repair of the property subject to the related
Mortgage or released to the Mortgagor in accordance with the Servicing
Agreement) shall be deposited into the Master Servicer Collection Account,
subject to withdrawal pursuant to Section 4.02 and 4.03. Any cost incurred by
the Master Servicer or the Servicer in maintaining any such insurance if the
Mortgagor defaults in its obligation to do so shall be added to the amount owing
under the Mortgage Loan where the terms of the Mortgage Loan so permit;
provided, however, that the addition of any such cost shall not be taken into
account for purposes of calculating the distributions to be made to Noteholders
and shall be recoverable by the Master Servicer or such Servicer pursuant to
Section 4.02 and 4.03.

 

Section 3.10 Presentment of Claims and Collection of Proceeds. The Master
Servicer shall (to the extent provided in the Servicing Agreement) cause the
Servicer to prepare and present on behalf of the Issuer, the Indenture Trustee
and the Noteholders all claims under the Insurance Policies and take such
actions (including the negotiation, settlement, compromise or enforcement of the
insured’s claim) as shall be necessary to realize recovery under such policies.
Any proceeds disbursed to the Master Servicer (or disbursed to the Servicer and
remitted to the Master Servicer) in respect of such policies, bonds or contracts
shall be promptly deposited in the Master Servicer Collection Account upon
receipt, except that any amounts realized that are to be applied to the repair
or restoration of the related Mortgaged Property as a condition precedent to the
presentation of claims on the related Mortgage Loan to the insurer under any
applicable Insurance Policy need not be so deposited (or remitted).

 

Section 3.11 Maintenance of the Primary Mortgage Insurance Policies.

 

(a) The Master Servicer shall not take, or permit the Servicer (to the extent
such action is prohibited under the Servicing Agreement) to take, any action
that would result in noncoverage under any applicable Primary Mortgage Insurance
Policy of any loss which, but for the actions of the Master Servicer or the
Servicer, would have been covered thereunder. The

 



--------------------------------------------------------------------------------

Master Servicer shall use its best reasonable efforts to cause the Servicer (to
the extent required under the Servicing Agreement) to keep in force and effect
(to the extent that the Mortgage Loan requires the Mortgagor to maintain such
insurance), primary mortgage insurance applicable to each Mortgage Loan in
accordance with the provisions of this Agreement and the Servicing Agreement, as
applicable. The Master Servicer shall not, and shall not permit the Servicer (to
the extent required under the Servicing Agreement) to, cancel or refuse to renew
any such Primary Mortgage Insurance Policy that is in effect at the date of the
initial issuance of the Mortgage Note and is required to be kept in force
hereunder except in accordance with the provisions of this Agreement and the
Servicing Agreement, as applicable.

 

(b) The Master Servicer agrees to present, or to cause the Servicer (to the
extent required under the Servicing Agreement) to present, on behalf of the
Issuer, the Indenture Trustee and the Noteholders, claims to the insurer under
any Primary Mortgage Insurance Policies and, in this regard, to take such
reasonable action as shall be necessary to permit recovery under any Primary
Mortgage Insurance Policies respecting defaulted Mortgage Loans. Pursuant to
Section 4.01 and 4.02, any amounts collected by the Master Servicer or the
Servicer under any Primary Mortgage Insurance Policies shall be deposited in the
Master Servicer Collection Account, subject to withdrawal pursuant to Sections
4.02 and 4.03.

 

Section 3.12 Indenture Trustee to Retain Possession of Certain Insurance
Policies and Documents.

 

The Indenture Trustee shall retain or shall cause the Custodian to retain
possession and custody of the originals (to the extent available) of any Primary
Mortgage Insurance Policies, or certificate of insurance if applicable, and any
certificates of renewal as to the foregoing as may be issued from time to time
as contemplated by this Agreement. Until all amounts distributable in respect of
the Notes have been distributed in full and the Indenture has been satisfied and
discharged in accordance with Section 4.10 of the Indenture, the Indenture
Trustee shall also retain, or shall cause the Custodian to retain, possession
and custody of each Mortgage File in accordance with and subject to the terms
and conditions of this Agreement. The Master Servicer shall promptly deliver or
cause to be delivered to the Indenture Trustee upon the execution or receipt
thereof the originals of any Primary Mortgage Insurance Policies, any
certificates of renewal, and such other documents or instruments that constitute
portions of the Mortgage File that come into the possession of the Master
Servicer from time to time.

 

Section 3.13 Realization Upon Defaulted Mortgage Loans. For each Mortgage Loan
that comes into and continues in default and as to which no satisfactory
arrangements can be made for collection of delinquent payments, the Master
Servicer shall cause the Servicer (to the extent required under the Servicing
Agreement) to either (i) foreclose upon, repossess or otherwise comparably
convert the ownership of Mortgaged Properties securing such Mortgage Loans, all
in accordance with the Servicing Agreement or (ii) as an alternative to
foreclosure, sell such defaulted Mortgage Loans at fair market value to
third-parties, if the Servicer reasonably believes that such sale would maximize
proceeds to the Trust (on a present value basis) with respect to those Mortgage
Loans. The Servicer shall be responsible for all costs and expenses incurred by
it in any such proceedings or sale; provided, however, that such costs and
expenses will be recoverable as servicing advances by the Servicer as
contemplated in Section 4.05.

 



--------------------------------------------------------------------------------

Section 3.14 Compensation for the Master Servicer.

 

On each Payment Date the Master Servicer will be entitled to all income and gain
realized from any investment of funds in the Master Servicer Collection Account
and the Payment Account, pursuant to Article IV, for the performance of its
activities hereunder (the “Master Servicer Compensation”). Servicing
compensation in the form of assumption fees, if any, late payment charges, as
collected, if any, or otherwise (but not including any prepayment premium or
penalty) shall be retained by the Servicer and shall not be deposited in the
Protected Account. The Master Servicer shall be required to pay all expenses
incurred by it in connection with its activities hereunder and shall not be
entitled to reimbursement therefor except as provided in this Agreement.

 

Section 3.15 REO Property.

 

(a) In the event the Trust Estate acquires ownership of any REO Property in
respect of any related Mortgage Loan, the deed or certificate of sale shall be
issued to the Indenture Trustee, or to its nominee, on behalf of the
Noteholders. The Master Servicer shall, to the extent provided in the Servicing
Agreement, cause the Servicer to sell any REO Property as expeditiously as
possible and in accordance with the provisions of the Servicing Agreement, as
applicable. Pursuant to its efforts to sell such REO Property, the Master
Servicer shall cause the Servicer to protect and conserve, such REO Property in
the manner and to the extent required by the Servicing Agreement.

 

(b) The Master Servicer shall, to the extent required by the Servicing
Agreement, cause the Servicer to deposit all funds collected and received in
connection with the operation of any REO Property in the Protected Account.

 

(c) The Master Servicer and the Servicer, upon the final disposition of any REO
Property, shall be entitled to reimbursement for any related unreimbursed
Monthly Advances and other unreimbursed advances as well as any unpaid Servicing
Fees (and, in the case of the Special Servicer, the Special Servicing Fees, if
any) from Liquidation Proceeds received in connection with the final disposition
of such REO Property; provided, that any such unreimbursed Monthly Advances as
well as any unpaid Servicing Fees (and, in the case of the Special Servicer, the
Special Servicing Fees, if any) may be reimbursed or paid, as the case may be,
prior to final disposition, out of any net rental income or other net amounts
derived from such REO Property.

 

(d) To the extent provided in the Servicing Agreement, the Liquidation Proceeds
from the final disposition of the REO Property, net of any payment to the Master
Servicer and the Servicer as provided above shall be deposited in the Protected
Account on or prior to the Determination Date in the month following receipt
thereof and be remitted by wire transfer in immediately available funds to the
Master Servicer for deposit into the related Master Servicer Collection Account
on the next succeeding Servicer Remittance Date.

 

Section 3.16 Annual Officer’s Certificate as to Compliance.

 

(a) The Master Servicer shall deliver to the Issuer, the Indenture Trustee and
the Rating Agencies on or before March 1 of each year, commencing on March 1,
2005, an Officer’s

 



--------------------------------------------------------------------------------

Certificate, certifying that with respect to the period ending December 31 of
the prior year: (i) such Servicing Officer has reviewed the activities of such
Master Servicer during the preceding calendar year or portion thereof and its
performance under this Agreement, (ii) to the best of such Servicing Officer’s
knowledge, based on such review, such Master Servicer has performed and
fulfilled its duties, responsibilities and obligations under this Agreement in
all material respects throughout such year, or, if there has been a default in
the fulfillment of any such duties, responsibilities or obligations, specifying
each such default known to such Servicing Officer and the nature and status
thereof, (iii) nothing has come to the attention of such Servicing Officer to
lead such Servicing Officer to believe that the Servicer has failed to perform
any of its duties, responsibilities and obligations under the Servicing
Agreement in all material respects throughout such year, or, if there has been a
material default in the performance or fulfillment of any such duties,
responsibilities or obligations, specifying each such default known to such
Servicing Officer and the nature and status thereof.

 

(b) Copies of such statements shall be provided to any Noteholder upon request,
by the Master Servicer or by the Indenture Trustee at the Master Servicer’s
expense if the Master Servicer failed to provide such copies (unless (i) the
Master Servicer shall have failed to provide the Indenture Trustee with such
statement or (ii) the Indenture Trustee shall be unaware of the Master
Servicer’s failure to provide such statement).

 

Section 3.17 Annual Independent Accountant’s Servicing Report. If the Master
Servicer has, during the course of any fiscal year, directly serviced any of the
Mortgage Loans, then the Master Servicer at its expense shall cause a nationally
recognized firm of independent certified public accountants to furnish a
statement to the Issuer, the Indenture Trustee, the Rating Agencies and the
Depositor on or before March 1 of each year, commencing on March 1, 2005 to the
effect that, with respect to the most recently ended fiscal year, such firm has
examined certain records and documents relating to the Master Servicer’s
performance of its servicing obligations under this Agreement and pooling and
servicing and trust agreements in material respects similar to this Agreement
and to each other and that, on the basis of such examination conducted
substantially in compliance with the audit program for mortgages serviced for
Freddie Mac or the Uniform Single Attestation Program for Mortgage Bankers, such
firm is of the opinion that the Master Servicer’s activities have been conducted
in compliance with this Agreement, or that such examination has disclosed no
material items of noncompliance except for (i) such exceptions as such firm
believes to be immaterial, (ii) such other exceptions as are set forth in such
statement and (iii) such exceptions that the Uniform Single Attestation Program
for Mortgage Bankers or the Audit Program for Mortgages Serviced by Freddie Mac
requires it to report. Copies of such statements shall be provided to any
Noteholder upon request by the Master Servicer, or by the Indenture Trustee at
the expense of the Master Servicer if the Master Servicer shall fail to provide
such copies. If such report discloses exceptions that are material, the Master
Servicer shall advise the Indenture Trustee whether such exceptions have been or
are susceptible of cure, and will take prompt action to do so.

 

Section 3.18 Reports Filed with Securities and Exchange Commission. Within 15
days after each Payment Date, the Securities Administrator shall, in accordance
with industry standards, file with the Commission via the Electronic Data
Gathering and Retrieval System (“EDGAR”), a Form 8-K (or other comparable Form
containing the same or comparable information or other information mutually
agreed upon) with a copy of the statement to the

 



--------------------------------------------------------------------------------

Noteholders for such Payment Date as an exhibit thereto. Prior to January 30 in
any year, the Securities Administrator shall, in accordance with industry
standards and only if instructed by the Depositor, file a Form 15 Suspension
Notice with respect to the Trust Estate, if applicable. Prior to (i) March 15,
2005 and (ii) unless and until a Form 15 Suspension Notice shall have been
filed, prior to March 15 of each year thereafter, the Master Servicer shall
provide the Securities Administrator with a Master Servicer Certification,
together with a copy of the annual independent accountant’s servicing report and
annual statement of compliance of the Servicer, in each case, required to be
delivered pursuant to the Servicing Agreement, and, if applicable, the annual
independent accountant’s servicing report and annual statement of compliance to
be delivered by the Master Servicer pursuant to Sections 3.16 and 3.17. Prior to
(i) March 31, 2005, or such earlier filing date as may be required by the
Commission, and (ii) unless and until a Form 15 Suspension Notice shall have
been filed, March 31 of each year thereafter, or such earlier filing date as may
be required by the Commission, the Securities Administrator shall file a Form
10-K, in substance conforming to industry standards, with respect to the Trust.
Such Form 10-K shall include the Master Servicer Certification and other
documentation provided by the Master Servicer pursuant to the second preceding
sentence. The Depositor hereby grants to the Securities Administrator a limited
power of attorney to execute and file each such document on behalf of the
Depositor. Such power of attorney shall continue until either the earlier of (i)
receipt by the Securities Administrator from the Depositor of written
termination of such power of attorney and (ii) the termination of the Trust
Estate. The Depositor agrees to promptly furnish to the Securities
Administrator, from time to time upon request, such further information, reports
and financial statements within its control related to this Agreement and the
Mortgage Loans as the Securities Administrator reasonably deems appropriate to
prepare and file all necessary reports with the Commission. The Securities
Administrator shall have no responsibility to file any items other than those
specified in this Section 3.18; provided, however, the Securities Administrator
will cooperate with the Depositor and the Issuer in connection with any
additional filings with respect to the Trust Estate as the Depositor deems
necessary under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). Fees and expenses incurred by the Securities Administrator in connection
with this Section 3.18 shall not be reimbursable from the Trust Estate.

 

Section 3.19 The Company. On the Closing Date, the Company will receive from the
Depositor a payment of $5,000.

 

Section 3.20 UCC. The Depositor shall inform the Indenture Trustee in writing of
any Uniform Commercial Code financing statements that were filed on the Closing
Date in connection with the Trust Estate with stamped recorded copies of such
financing statements to be delivered to the Indenture Trustee promptly upon
receipt by the Depositor. If directed by the Depositor in writing, the Indenture
Trustee will execute any continuation statements and deliver them as directed
solely at the expense of the Depositor. The Depositor shall file any financing
statements or amendments thereto required by any change in the Uniform
Commercial Code.

 

Section 3.21 Optional Purchase of Defaulted Mortgage Loans.

 

(a) With respect to any Mortgage Loan which as of the first day of a Calendar
Quarter is delinquent in payment by 90 days or more or is an REO Property, the
Servicer (which, notwithstanding Section 3.03(f), for purposes of this Section
shall only refer to HomeBanc and

 



--------------------------------------------------------------------------------

not the Special Servicer) shall have the right to purchase such Mortgage Loan
from the Trust Estate at a price equal to the Repurchase Price; provided however
(i) that such Mortgage Loan is still 90 days or more delinquent or is an REO
Property as of the date of such purchase and (ii) this purchase option, if not
theretofore exercised, shall terminate on the date prior to the last day of the
related Calendar Quarter. This purchase option, if not exercised, shall not be
thereafter reinstated unless the delinquency is cured and the Mortgage Loan
thereafter again becomes 90 days or more delinquent or becomes an REO Property,
in which case the option shall again become exercisable as of the first day of
the related Calendar Quarter.

 

(b) If at any time the Servicer remits to the Master Servicer a payment for
deposit in the Master Servicer Collection Account covering the amount of the
Repurchase Price for such a Mortgage Loan, and the Master Servicer provides to
the Indenture Trustee a certification signed by a Servicing Officer stating that
the amount of such payment has been deposited in the Master Servicer Collection
Account, then the Indenture Trustee shall execute the assignment of such
Mortgage Loan to the Servicer, without recourse, representation or warranty and
the Servicer shall succeed to all of the Indenture Trustee’s right, title and
interest in and to such Mortgage Loan, and all security and documents relative
thereto. Such assignment shall be an assignment outright and not for security.
The Servicer will thereupon own such Mortgage, and all such security and
documents, free of any further obligation to the Issuer, the Indenture Trustee
or the Noteholders with respect thereto.

 

Section 3.22 Monthly Advances. If the Scheduled Payment on a Mortgage Loan that
was due on a related Due Date is delinquent other than as a result of
application of the Relief Act and for which the Servicer was required to make an
advance pursuant to the Servicing Agreement exceeds the amount deposited in the
Master Servicer Collection Account which will be used for an advance with
respect to such Mortgage Loan, the Master Servicer will deposit in the Master
Servicer Collection Account not later than the Payment Account Deposit Date
immediately preceding the related Payment Date an amount equal to such
deficiency, net of the Servicing Fee (and, if the Special Servicer is servicing
such Mortgage Loan, the Special Servicing Fee) for such Mortgage Loan except to
the extent the Master Servicer determines any such advance to be a
Nonrecoverable Advance. Subject to the foregoing, the Master Servicer shall
continue to make such advances through the date that the Servicer is required to
do so under the Servicing Agreement. If the Master Servicer deems an advance to
be a Nonrecoverable Advance, on the Payment Account Deposit Date, the Master
Servicer shall present an Officer’s Certificate to the Indenture Trustee (i)
stating that the Master Servicer elects not to make a Monthly Advance in a
stated amount and (ii) detailing the reason it deems the advance to be a
Nonrecoverable Advance.

 

Section 3.23 Compensating Interest Payments. The Master Servicer shall deposit
in the Master Servicer Collection Account not later than each Payment Account
Deposit Date an amount equal to the lesser of (i) the sum of the aggregate
amounts required to be paid by the Servicer under the Servicing Agreement with
respect to subclauses (a) and (b) of the definition of Interest Shortfalls with
respect to the Mortgage Loans for the related Prepayment Period, and not so paid
by the Servicer and (ii) the Master Servicer Compensation for such Payment Date
(such amount, the “Compensating Interest Payment”). The Master Servicer shall
not be entitled to any reimbursement of any Compensating Interest Payment.

 



--------------------------------------------------------------------------------

 

ARTICLE IV

 

Accounts

 

Section 4.01 Protected Accounts. (a) The Master Servicer shall enforce the
obligation of the Servicer to establish and maintain a Protected Account in
accordance with the Servicing Agreement, with records to be kept with respect
thereto on a Mortgage Loan by Mortgage Loan basis, into which account shall be
deposited within 48 hours (or as of such other time specified in the Servicing
Agreement) of receipt, all collections of principal and interest on any Mortgage
Loan and any REO Property received by the Servicer, including Principal
Prepayments, Insurance Proceeds, Liquidation Proceeds, and advances made from
the Servicer’s own funds (less servicing compensation as permitted by the
Servicing Agreement in the case of the Servicer) and all other amounts to be
deposited in the Protected Account. The Servicer is hereby authorized to make
withdrawals from and deposits to the Protected Account for purposes required or
permitted by this Agreement. To the extent provided in the Servicing Agreement,
the Protected Account shall be held by a Designated Depository Institution and
segregated on the books of such institution in the name of the Indenture Trustee
for the benefit of the Noteholders.

 

(b) To the extent provided in the Servicing Agreement, amounts on deposit in the
Protected Account may be invested in Permitted Investments in the name of the
Indenture Trustee for the benefit of Noteholders and, except as provided in the
preceding paragraph, not commingled with any other funds. Such Permitted
Investments shall mature, or shall be subject to redemption or withdrawal, no
later than the date on which such funds are required to be withdrawn for deposit
in the Master Servicer Collection Account, and shall be held until required for
such deposit. The income earned from Permitted Investments made pursuant to this
Section 4.01 shall be paid to the Servicer under the Servicing Agreement, and
the risk of loss of moneys required to be distributed to the Noteholders
resulting from such investments shall be borne by and be the risk of the
Servicer. The Servicer (to the extent required by the Servicing Agreement) shall
deposit the amount of any such loss in the Protected Account within two Business
Days of receipt of notification of such loss but not later than the second
Business Day prior to the Payment Date on which the moneys so invested are
required to be distributed to the Noteholders.

 

(c) To the extent required by the Servicing Agreement and subject to this
Article IV, on or before each Servicer Remittance Date, the Servicer shall
withdraw or shall cause to be withdrawn from its Protected Account and shall
immediately deposit or cause to be deposited in the Master Servicer Collection
Account amounts representing the following collections and payments (other than
with respect to principal of or interest on the Mortgage Loans due on or before
the Cut-off Date):

 

(i) Scheduled Payments on the Mortgage Loans received or any related portion
thereof advanced by the Servicer pursuant to the Servicing Agreement which were
due on or before the related Due Date, net of the amount thereof comprising the
Servicing Fee (and, if the Special Servicer is servicing such Mortgage Loan, the
Special Servicing Fee) or any fees with respect to any lender-paid primary
mortgage insurance policy;

 



--------------------------------------------------------------------------------

(ii) Principal Prepayments in full and any Liquidation Proceeds received by the
Servicer with respect to the Mortgage Loans in the related Prepayment Period,
with interest to the date of prepayment or liquidation, net of the amount
thereof comprising the Servicing Fee (and, if the Special Servicer is servicing
such Mortgage Loan, the Special Servicing Fee);

 

(iii) Principal Prepayments in part received by the Servicer for the Mortgage
Loans in the related Prepayment Period; and

 

(iv) Any amount to be used as a Monthly Advance.

 

(d) Withdrawals may be made from the Protected Account only to make remittances
as provided in Section 4.01(c), 4.02 and 4.03; to reimburse the Master Servicer
or the Servicer for Monthly Advances which have been recovered by subsequent
collections from the related Mortgagor; to remove amounts deposited in error; to
remove fees, charges or other such amounts deposited on a temporary basis; or to
clear and terminate the account at the termination of this Agreement in
accordance with Section 7.10. As provided in Sections 4.01(a) and 4.02(b)
certain amounts otherwise due to the Servicer may be retained by it and need not
be deposited in the Master Servicer Collection Account.

 

Section 4.02 Master Servicer Collection Account. (a) The Master Servicer shall
establish and maintain in the name of the Indenture Trustee, for the benefit of
the Noteholders, the Master Servicer Collection Account as a segregated trust
account or accounts. The Master Servicer Collection Account shall be an Eligible
Account. The Master Servicer will deposit in the Master Servicer Collection
Account as identified by the Master Servicer and as received by the Master
Servicer, the following amounts:

 

(i) Any amounts withdrawn from the Protected Account;

 

(ii) Any Monthly Advance and any Compensating Interest Payments;

 

(iii) Any Insurance Proceeds or Net Liquidation Proceeds received by or on
behalf of the Master Servicer or which were not deposited in the Protected
Account;

 

(iv) The Repurchase Price with respect to any Mortgage Loans purchased by the
Seller pursuant to the Mortgage Loan Purchase Agreement or Sections 2.02 or 2.03
hereof, any amounts which are to be treated pursuant to Section 2.04 of this
Agreement as the payment of a Repurchase Price in connection with the tender of
a Substitute Mortgage Loan by the Seller and the Repurchase Price with respect
to any Mortgage Loans purchased by the Servicer pursuant to Section 3.21;

 

(v) Any amounts required to be deposited with respect to losses on investments
of deposits in the Master Servicer Collection Account or Payment Account; and

 

(vi) Any other amounts received by or on behalf of the Master Servicer and
required to be deposited in the Master Servicer Collection Account pursuant to
this Agreement.

 



--------------------------------------------------------------------------------

(b) All amounts deposited to the Master Servicer Collection Account shall be
held by the Master Servicer in the name of the Indenture Trustee in trust for
the benefit of the Noteholders in accordance with the terms and provisions of
this Agreement and the Indenture. The requirements for crediting the Master
Servicer Collection Account or the Payment Account shall be exclusive, it being
understood and agreed that, without limiting the generality of the foregoing,
payments in the nature of (i) prepayment or late payment charges or assumption,
tax service, statement account or payoff, substitution, satisfaction, release
and other like fees and charges and (ii) the items enumerated in Subsections
4.05(a)(i), (ii), (iii), (iv), (vi), (vii), (viii), (ix), (x), (xi) and (xii),
need not be credited by the Master Servicer or the Servicer to the Master
Servicer Collection Account or remitted by the Master Servicer or Servicer to
the Indenture Trustee for deposit in the Payment Account, as applicable. In the
event that the Master Servicer shall remit or cause to be remitted to the
Indenture Trustee for deposit to the Payment Account any amount not required to
be credited thereto, the Indenture Trustee, upon receipt of a written request
therefor signed by a Servicing Officer of the Master Servicer, shall promptly
transfer such amount to the Master Servicer, any provision herein to the
contrary notwithstanding.

 

(c) The amount at any time credited to the Master Servicer Collection Account
may be invested, in the name of the Indenture Trustee, or its nominee, for the
benefit of the Noteholders, in Permitted Investments as directed by Master
Servicer. All Permitted Investments shall mature or be subject to redemption or
withdrawal on or before, and shall be held until, the next succeeding Payment
Account Deposit Date. Any and all investment earnings on amounts on deposit in
the Master Servicer Account from time to time shall be for the account of the
Master Servicer. The Master Servicer from time to time shall be permitted to
withdraw or receive distribution of any and all investment earnings from the
Master Servicer Account. The risk of loss of moneys required to be distributed
to the Noteholders resulting from such investments shall be borne by and be the
risk of the Master Servicer. The Master Servicer shall deposit the amount of any
such loss in the Master Servicer Collection Account within two Business Days of
receipt of notification of such loss but not later than the second Business Day
prior to the Payment Date on which the moneys so invested are required to be
distributed to the Noteholders.

 

Section 4.03 Permitted Withdrawals and Transfers from the Master Servicer
Collection Account. (a) The Master Servicer will, from time to time on demand of
the Servicer or the Securities Administrator, make or cause to be made such
withdrawals or transfers from the Master Servicer Collection Account as the
Master Servicer has designated for such transfer or withdrawal pursuant to this
Agreement and the Servicing Agreement. The Master Servicer may clear and
terminate the Master Servicer Collection Account pursuant to Section 7.10 and
remove amounts from time to time deposited in error.

 

(b) On an ongoing basis, the Master Servicer shall withdraw from the Master
Servicer Collection Account (i) any expenses, costs and liabilities recoverable
by the Master Servicer or the Securities Administrator pursuant to Sections 3.03
and 5.04 hereof and Section 6.07 of the Indenture and (ii) any amounts payable
to the Master Servicer as set forth in Section 3.14; provided however, that the
Master Servicer shall be obligated to pay from its own funds any amounts which
it is required to pay under Section 5.03(a).

 



--------------------------------------------------------------------------------

(c) In addition, on or before each Payment Account Deposit Date, the Master
Servicer shall deposit in the Payment Account any Monthly Advances required to
be made by the Master Servicer with respect to the Mortgage Loans.

 

(d) No later than 3:00 p.m. New York time on each Payment Account Deposit Date,
the Securities Administrator will transfer all Available Funds on deposit in the
Master Servicer Collection Account with respect to the related Payment Date to
the Indenture Trustee for deposit in the Payment Account.

 

Section 4.04 Payment Account. (a) The Indenture Trustee shall establish and
maintain in the name of the Indenture Trustee, for the benefit of the
Noteholders, the Payment Account as a segregated trust account or accounts.

 

(b) All amounts deposited to the Payment Account shall be held by the Indenture
Trustee in the name of the Indenture Trustee in trust for the benefit of the
Noteholders in accordance with the terms and provisions of this Agreement.

 

(c) The Payment Account shall constitute a non-interest bearing trust account of
the Trust Estate segregated on the books of the Indenture Trustee and held by
the Indenture Trustee in trust, and the Payment Account and the funds deposited
therein shall not be subject to, and shall be protected from, all claims, liens,
and encumbrances of any creditors or depositors of the Indenture Trustee
(whether made directly, or indirectly through a liquidator or receiver of the
Indenture Trustee). The Payment Account shall be an Eligible Account. The amount
at any time credited to the Payment Account shall be held in cash and fully
insured by the FDIC to the maximum coverage provided thereby.

 

(d) The amount at any time credited to the Payment Account shall be (i) held in
cash and fully insured by the FDIC to the maximum coverage provided thereby or
(ii) invested, in the name of the Indenture Trustee, for the benefit of the
Noteholders, in Permitted Investments as directed by Master Servicer. All
Permitted Investments shall mature or be subject to redemption or withdrawal on
or before, and shall be held until, the next succeeding Payment Date if the
obligor for such Permitted Investment is the Indenture Trustee, or if such
obligor is any other Person, the Business Day preceding such Payment Date. All
investment earnings on amounts on deposit in the Payment Account or benefit from
funds uninvested therein from time to time shall be for the account of the
Master Servicer. The Indenture Trustee shall remit all investment earnings from
the Payment Account to the Master Servicer on each Payment Date. If there is any
loss on a Permitted Investment, the Master Servicer shall remit the amount of
the loss to the Indenture Trustee who shall deposit such amount in the Payment
Account.

 

(e) The Indenture Trustee or its Affiliates are permitted to receive additional
compensation that could be deemed to be in the Indenture Trustee’s economic
self-interest for (i) servicing as investment advisor, administrator,
shareholder, servicing agent, custodian or sub-custodian with respect to certain
of the Permitted Investments, (ii) using Affiliates to effect transactions in
certain Permitted Investments and (iii) effecting transactions in certain
Permitted Investments. Such compensation shall not be considered an amount that
is reimbursable or payable pursuant to Section 4.05.

 



--------------------------------------------------------------------------------

Section 4.05 Permitted Withdrawals and Transfers from the Payment Account. (a)
The Indenture Trustee will, from time to time on demand of the Master Servicer
or the Securities Administrator, make or cause to be made such withdrawals or
transfers from the Payment Account as the Master Servicer has designated for
such transfer or withdrawal pursuant to this Agreement and the Servicing
Agreement or as the Securities Administrator has instructed hereunder for the
following purposes (limited in the case of amounts due the Master Servicer to
those not withdrawn from the Master Servicer Collection Account as certified by
the Securities Administrator in accordance with the terms of this Agreement but
not in any order of priority):

 

(i) to reimburse the Master Servicer or the Servicer for any Monthly Advance of
its own funds, the right of the Master Servicer or the Servicer to reimbursement
pursuant to this subclause (i) being limited to amounts received on a particular
Mortgage Loan (including, for this purpose, the Repurchase Price therefor,
Insurance Proceeds and Liquidation Proceeds) which represent late payments or
recoveries of the principal of or interest on such Mortgage Loan respecting
which such Monthly Advance was made;

 

(ii) to reimburse the Master Servicer or the Servicer from Insurance Proceeds or
Liquidation Proceeds relating to a particular Mortgage Loan for amounts expended
by the Master Servicer or such Servicer in good faith in connection with the
restoration of the related Mortgaged Property which was damaged by an Uninsured
Cause or in connection with the liquidation of such Mortgage Loan;

 

(iii) to reimburse the Master Servicer or the Servicer from Insurance Proceeds
relating to a particular Mortgage Loan for insured expenses incurred with
respect to such Mortgage Loan and to reimburse the Master Servicer or the
Servicer from Liquidation Proceeds from a particular Mortgage Loan for
Liquidation Expenses incurred with respect to such Mortgage Loan; provided that
the Master Servicer shall not be entitled to reimbursement for Liquidation
Expenses with respect to a Mortgage Loan to the extent that (i) any amounts with
respect to such Mortgage Loan were paid as Excess Liquidation Proceeds pursuant
to clause (viii) of this Subsection 4.05 (a) to the Master Servicer; and (ii)
such Liquidation Expenses were not included in the computation of such Excess
Liquidation Proceeds;

 

(iv) to reimburse the Master Servicer or the Servicer for advances of funds
(other than Monthly Advances) made with respect to the Mortgage Loans, and the
right to reimbursement pursuant to this subclause being limited to amounts
received on the related Mortgage Loan (including, for this purpose, the
Repurchase Price therefor, Insurance Proceeds and Liquidation Proceeds) which
represent late recoveries of the payments for which such advances were made;

 

(v) to reimburse the Master Servicer or the Servicer for any Monthly Advance or
advance, after a Realized Loss has been allocated with respect to the related
Mortgage Loan if the Monthly Advance or advance has not been reimbursed pursuant
to clauses (i) and (iv);

 

(vi) to pay the Master Servicer as set forth in Section 3.14;

 



--------------------------------------------------------------------------------

(vii) to reimburse the Master Servicer for expenses, costs and liabilities
incurred by and reimbursable to it pursuant to Sections 3.03, 5.04(c) and (d),
to the extent that the Master Servicer has not already reimbursed itself for
such amounts from the Master Servicer Collection Account;

 

(viii) to pay to the Master Servicer, as additional servicing compensation, any
Excess Liquidation Proceeds to the extent not retained by the Servicer;

 

(ix) to reimburse or pay the Servicer any such amounts as are due thereto under
the Servicing Agreement and have not been retained by or paid to the Servicer,
to the extent provided in the Servicing Agreement;

 

(x) to reimburse the Indenture Trustee, the Owner Trustee and the Securities
Administrator for expenses, costs and liabilities incurred by or reimbursable to
it pursuant to this Agreement, the Indenture and the Trust Agreement, to the
extent such amounts have not already been paid or reimbursed to such party from
the Master Servicer Collection Account;

 

(xi) to remove amounts deposited in error; and

 

(xii) to clear and terminate the Payment Account pursuant to Section 7.10.

 

(b) The Master Servicer shall keep and maintain separate accounting, on a
Mortgage Loan by Mortgage Loan basis, for the purpose of accounting for any
reimbursement from the Payment Account pursuant to subclauses (i) through (iv)
or with respect to any such amounts which would have been covered by such
subclauses had the amounts not been retained by the Master Servicer without
being deposited in the Payment Account under Section 4.02(b).

 

(c) On each Payment Date, pursuant to Section 3.05 of the Indenture, the
Indenture Trustee shall distribute the Available Funds to the extent on deposit
in the Payment Account to the Holders of the Notes, in accordance with payment
instructions provided to it by the Securities Administrator no later than two
Business Days prior to such Payment Date, and determined by the Securities
Administrator in accordance with Section 3.03 of the Indenture.

 



--------------------------------------------------------------------------------

 

ARTICLE V

 

The Master Servicer

 

Section 5.01 Liabilities of the Master Servicer. The Master Servicer shall be
liable in accordance herewith only to the extent of the obligations specifically
imposed upon and undertaken by it herein.

 

Section 5.02 Merger or Consolidation of the Master Servicer.

 

(a) The Master Servicer will keep in full force and effect its existence, rights
and franchises as a corporation under the laws of the state of its
incorporation, and will obtain and preserve its qualification to do business as
a foreign corporation in each jurisdiction in which such qualification is or
shall be necessary to protect the validity and enforceability of this Agreement,
the Notes or any of the Mortgage Loans and to perform its duties under this
Agreement.

 

(b) Any Person into which the Master Servicer may be merged or consolidated, or
any corporation resulting from any merger or consolidation to which the Master
Servicer shall be a party, or any Person succeeding to the business of the
Master Servicer, shall be the successor of the Master Servicer hereunder,
without the execution or filing of any paper or further act on the part of any
of the parties hereto, anything herein to the contrary notwithstanding.

 

Section 5.03 Indemnification of the Indenture Trustee, Owner Trustee, the Master
Servicer and the Securities Administrator. The Master Servicer agrees to
indemnify the Indenture Trustee, Owner Trustee and Securities Administrator
(each an “Indemnified Person”) for, and to hold them harmless against, any loss,
liability or expense (including reasonable legal fees and disbursements of
counsel) incurred on their part that may be sustained in connection with,
arising out of, or relating to, any claim or legal action (including any pending
or threatened claim or legal action) relating to this Agreement, the Indenture,
the Servicing Agreement, the Assignment Agreement or the Notes or the powers of
attorney delivered by the Indenture Trustee hereunder (i) related to the Master
Servicer’s failure to perform its duties in compliance with this Agreement
(except as any such loss, liability or expense shall be otherwise reimbursable
pursuant to this Agreement) or (ii) incurred by reason of the Master Servicer’s
willful misfeasance, bad faith or gross negligence in the performance of duties
hereunder or by reason of reckless disregard of obligations and duties
hereunder, provided, in each case, that with respect to any such claim or legal
action (or pending or threatened claim or legal action), the Indemnified Person
shall have given the Master Servicer and the Depositor written notice thereof
promptly after such Indemnified Person shall have with respect to such claim or
legal action knowledge thereof. The Master Servicer’s failure to receive any
such notice shall not affect an Indemnified Persons’ right to indemnification
hereunder, except to the extent the Master Servicer is materially prejudiced by
such failure to give notice. This indemnity shall survive the resignation or
removal of the Indenture Trustee, Owner Trustee, Master Servicer and the
Securities Administrator and the termination of this Agreement. The Seller
agrees to indemnify the Owner Trustee for any loss, liability or expense for
which the Depositor is required to indemnify the Owner Trustee pursuant to
Section 7.02 of the Trust Agreement, other than (x) any loss liability or
expense required to be covered by the Master Servicer pursuant to this

 



--------------------------------------------------------------------------------

Section 5.03 (y) and any loss, liability or expense already paid by the
Depositor in accordance with Section 7.02 of the Trust Agreement.

 

Section 5.04 Limitations on Liability of the Master Servicer and Others. Subject
to the obligation of the Master Servicer to indemnify the Indemnified Persons
pursuant to Section 5.03:

 

(a) Neither the Master Servicer nor any of the directors, officers, employees or
agents of the Master Servicer shall be under any liability to the Indemnified
Persons, the Depositor, the Trust Estate or the Noteholders for taking any
action or for refraining from taking any action in good faith pursuant to this
Agreement, or for errors in judgment; provided, however, that this provision
shall not protect the Master Servicer or any such Person against any breach of
warranties or representations made herein or any liability which would otherwise
be imposed by reason of such Person’s willful misfeasance, bad faith or gross
negligence in the performance of duties or by reason of reckless disregard of
obligations and duties hereunder.

 

(b) The Master Servicer and any director, officer, employee or agent of the
Master Servicer may rely in good faith on any document of any kind prima facie
properly executed and submitted by any Person respecting any matters arising
hereunder.

 

(c) The Master Servicer and any director, officer, employee or agent of the
Master Servicer shall be indemnified by the Trust Estate and held harmless
thereby against any loss, liability or expense (including reasonable legal fees
and disbursements of counsel) incurred on their part that may be sustained in
connection with, arising out of, or related to, any claim or legal action
(including any pending or threatened claim or legal action) relating to this
Agreement, the Indenture, the Notes or the Servicing Agreement (except to the
extent that the Master Servicer is indemnified by the Servicer thereunder),
other than (i) any such loss, liability or expense related to the Master
Servicer’s failure to perform its duties in compliance with this Agreement
(except as any such loss, liability or expense shall be otherwise reimbursable
pursuant to this Agreement), or (ii) any such loss, liability or expense
incurred by reason of the Master Servicer’s willful misfeasance, bad faith or
gross negligence in the performance of duties hereunder or by reason of reckless
disregard of obligations and duties hereunder.

 

(d) The Master Servicer shall not be under any obligation to appear in,
prosecute or defend any legal action that is not incidental to its duties under
this Agreement and that in its opinion may involve it in any expense or
liability; provided, however, the Master Servicer may in its discretion
undertake any such action which it may deem necessary or desirable with respect
to this Agreement or the Indenture and the rights and duties of the parties
hereto and the interests of the Noteholders hereunder and thereunder. In such
event, the legal expenses and costs of such action and any liability resulting
therefrom shall be expenses, costs and liabilities of the Trust Estate, and the
Master Servicer shall be entitled to be reimbursed therefor out of the Master
Servicer Collection Account as provided by Section 4.03. Nothing in this
Subsection 5.04(d) shall affect the Master Servicer’s obligation to supervise,
or to take such actions as are necessary to ensure, the servicing and
administration of the Mortgage Loans pursuant to Subsection 3.01(a).

 

(e) In taking or recommending any course of action pursuant to this Agreement,
unless specifically required to do so pursuant to this Agreement, the Master
Servicer shall not be

 



--------------------------------------------------------------------------------

required to investigate or make recommendations concerning potential liabilities
which the Trust Estate might incur as a result of such course of action by
reason of the condition of the Mortgaged Properties but shall give written
notice to the Indenture Trustee if it has notice of such potential liabilities.

 

(f) The Master Servicer shall not be liable for any acts or omissions of the
Servicer, except as otherwise expressly provided herein.

 

Section 5.05 Master Servicer Not to Resign. Except as provided in Section 5.07,
the Master Servicer shall not resign from the obligations and duties hereby
imposed on it except upon a determination that any such duties hereunder are no
longer permissible under applicable law and such impermissibility cannot be
cured. Any such determination permitting the resignation of the Master Servicer
shall be evidenced by an Opinion of Counsel addressed to the Indenture Trustee
and the Issuer to such effect delivered to the Indenture Trustee and the Issuer.
No such resignation by the Master Servicer shall become effective until the
Company or the Indenture Trustee or a successor to the Master Servicer
reasonably satisfactory to the Indenture Trustee shall have assumed the
responsibilities and obligations of the Master Servicer in accordance with
Section 6.02 hereof. The Indenture Trustee shall notify the Rating Agencies of
the resignation of the Master Servicer.

 

Section 5.06 Successor Master Servicer. In connection with the appointment of
any successor master servicer or the assumption of the duties of the Master
Servicer, the Company or the Indenture Trustee may make such arrangements for
the compensation of such successor master servicer out of payments on the
Mortgage Loans as the Company or the Indenture Trustee and such successor master
servicer shall agree. If the successor master servicer does not agree that such
market value is a fair price, such successor master servicer shall obtain two
quotations of market value from third parties actively engaged in the servicing
of single-family mortgage loans. Notwithstanding the foregoing, the compensation
payable to a successor master servicer may not exceed the compensation which the
Master Servicer would have been entitled to retain if the Master Servicer had
continued to act as Master Servicer hereunder.

 

Section 5.07 Sale and Assignment of Master Servicing. The Master Servicer may
sell and assign its rights and delegate its duties and obligations in its
entirety as Master Servicer under this Agreement and the Company may terminate
the Master Servicer without cause and select a new Master Servicer; provided,
however, that: (i) the purchaser or transferee accepting such assignment and
delegation (a) shall be a Person which shall be qualified (or have an Affiliate
that is qualified) to service mortgage loans for Fannie Mae or Freddie Mac; (b)
shall have a net worth of not less than $10,000,000 (unless otherwise approved
by each Rating Agency pursuant to clause (ii) below); (c) shall be reasonably
satisfactory to the Indenture Trustee (as evidenced in a writing signed by the
Indenture Trustee); and (d) shall execute and deliver to the Indenture Trustee
an agreement, in form and substance reasonably satisfactory to the Issuer and
the Indenture Trustee, which contains an assumption by such Person of the due
and punctual performance and observance of each covenant and condition to be
performed or observed by it as master servicer under this Agreement; (ii) each
Rating Agency shall be given prior written notice of the identity of the
proposed successor to the Master Servicer and each Rating Agency’s rating of the
Notes in effect immediately prior to such assignment, sale and delegation will
not be downgraded, qualified or withdrawn as a result of such assignment, sale
and delegation, as evidenced by a letter to such effect delivered to the Master
Servicer, the Issuer and the Indenture Trustee; (iii) the Master Servicer
assigning and selling the master servicing shall deliver to the Issuer and the
Indenture Trustee an Officer’s Certificate and an Opinion of Counsel addressed
to the Issuer and the Indenture Trustee, each stating that all conditions
precedent to such action under this Agreement have been completed and such
action is permitted by and complies with the terms of this Agreement; and (iv)
in the event the Master Servicer is terminated without cause by the Company, the
Company shall pay the terminated Master Servicer a termination fee equal to
0.25% of the aggregate Scheduled Principal Balance of the Mortgage Loans at the
time the master servicing of the Mortgage Loans is transferred to the successor
Master Servicer. No such assignment or delegation shall affect any liability of
the Master Servicer arising prior to the effective date thereof.

 



--------------------------------------------------------------------------------

 

ARTICLE VI

 

Default

 

Section 6.01 Master Servicer Events of Default. “Master Servicer Event of
Default,” wherever used herein, means any one of the following events (whatever
the reason for such Master Servicer Event of Default and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body) and only with respect to the defaulting
Master Servicer:

 

(i) The Master Servicer fails to cause to be deposited in the Payment Account
any amount so required to be deposited pursuant to this Agreement (other than a
Monthly Advance), and such failure continues unremedied for a period of three
Business Days after the date upon which written notice of such failure,
requiring the same to be remedied, shall have been given to the Master Servicer;
or

 

(ii) The Master Servicer fails to observe or perform in any material respect any
other material covenants and agreements set forth in this Agreement to be
performed by it, which covenants and agreements materially affect the rights of
Noteholders, and such failure continues unremedied for a period of 60 days after
the date on which written notice of such failure, properly requiring the same to
be remedied, shall have been given to the Master Servicer by the Indenture
Trustee or to the Master Servicer and the Indenture Trustee by the Holders of
Notes aggregating at least 25% of the Note Principal Balance of the Notes; or

 

(iii) There is entered against the Master Servicer a decree or order by a court
or agency or supervisory authority having jurisdiction in the premises for the
appointment of a conservator, receiver or liquidator in any insolvency,
readjustment of debt, marshaling of assets and liabilities or similar
proceedings, or for the winding up or liquidation of its affairs, and the
continuance of any such decree or order is unstayed and in effect for a period
of 60 consecutive days, or an involuntary case is commenced against the Master
Servicer under any applicable insolvency or reorganization statute and the
petition is not dismissed within 60 days after the commencement of the case; or

 

(iv) The Master Servicer consents to the appointment of a conservator or
receiver or liquidator in any insolvency, readjustment of debt, marshaling of
assets and liabilities or similar proceedings of or relating to the Master
Servicer or substantially all of its property; or the Master Servicer admits in
writing its inability to pay its debts generally as they become due, files a
petition to take advantage of any applicable insolvency or reorganization
statute, makes an assignment for the benefit of its creditors, or voluntarily
suspends payment of its obligations;

 

(v) The Master Servicer assigns or delegates its duties or rights under this
Agreement in contravention of the provisions permitting such assignment or
delegation under Sections 5.05 or 5.07; or

 



--------------------------------------------------------------------------------

(vi) The Master Servicer fails to deposit, or cause to be deposited, in the
Payment Account any Monthly Advance (other than a Nonrecoverable Advance) by
5:00 p.m. New York City time on the Payment Account Deposit Date.

 

In each and every such case, so long as such Master Servicer Event of Default
with respect to the Master Servicer shall not have been remedied, either the
Indenture Trustee or the Holders of Notes aggregating at least 51% of the Note
Principal Balance of the Notes, by notice in writing to the Master Servicer (and
to the Indenture Trustee if given by such Noteholders), with a copy to the
Rating Agencies, and with the consent of the Company, may terminate all of the
rights and obligations (but not the liabilities) of the Master Servicer under
this Agreement and in and to the Mortgage Loans and/or the REO Property serviced
by the Master Servicer and the proceeds thereof. Upon the receipt by the Master
Servicer of the written notice, all authority and power of the Master Servicer
under this Agreement, whether with respect to the Notes, the Mortgage Loans, REO
Property or under any other related agreements (but only to the extent that such
other agreements relate to the Mortgage Loans or related REO Property) shall,
subject to Section 6.02, automatically and without further action pass to and be
vested in the Indenture Trustee pursuant to this Section 6.01; and, without
limitation, the Trustee is hereby authorized and empowered to execute and
deliver, on behalf of the Master Servicer as attorney-in-fact or otherwise, any
and all documents and other instruments and to do or accomplish all other acts
or things necessary or appropriate to effect the purposes of such notice of
termination, whether to complete the transfer and endorsement or assignment of
the Mortgage Loans and related documents, or otherwise. The Master Servicer
agrees to cooperate with the Indenture Trustee in effecting the termination of
the Master Servicer’s rights and obligations hereunder, including, without
limitation, the transfer to the Indenture Trustee of (i) the property and
amounts which are then or should be part of the Trust Estate or which thereafter
become part of the Trust Estate; and (ii) originals or copies of all documents
of the Master Servicer reasonably requested by the Indenture Trustee to enable
it to assume the Master Servicer’s duties thereunder. In addition to any other
amounts which are then, or, notwithstanding the termination of its activities
under this Agreement, may become payable to the Master Servicer under this
Agreement, the Master Servicer shall be entitled to receive, out of any amount
received on account of a Mortgage Loan or related REO Property, that portion of
such payments which it would have received as reimbursement under this Agreement
if notice of termination had not been given. The termination of the rights and
obligations of the Master Servicer shall not affect any obligations incurred by
the Master Servicer prior to such termination.

 

Notwithstanding the foregoing, if an Event of Default described in clause (vi)
of this Section 6.01 shall occur of which a Responsible Officer of the Indenture
Trustee has received written notice or has actual knowledge, the Indenture
Trustee shall, by notice in writing to the Master Servicer, which may be
delivered by telecopy, immediately terminate all of the rights and obligations
of the Master Servicer thereafter arising under this Agreement, but without
prejudice to any rights it may have as a Noteholder or to reimbursement of
Monthly Advances and other advances of its own funds, and the Indenture Trustee
shall thereupon become the successor Master Servicer as provided in Section 6.02
and carry out the duties of the Master Servicer, including the obligation to
make any Monthly Advance the nonpayment of which was an Event of Default
described in clause (vi) of this Section 6.01. Any such action taken by the
Indenture Trustee must be prior to the distribution on the relevant Payment
Date.

 



--------------------------------------------------------------------------------

Section 6.02 Indenture Trustee to Act; Appointment of Successor. (a) Upon the
receipt by the Master Servicer of a notice of termination pursuant to Section
6.01 or an Opinion of Counsel pursuant to Section 5.05 to the effect that the
Master Servicer is legally unable to act or to delegate its duties to a Person
which is legally able to act, the Indenture Trustee shall automatically become
the successor in all respects to the Master Servicer in its capacity under this
Agreement and the transactions set forth or provided for herein and shall
thereafter be subject to all the responsibilities, duties, liabilities and
limitations on liabilities relating thereto placed on the Master Servicer by the
terms and provisions hereof; provided, however, that the Seller shall have the
right to either (a) immediately assume the duties of the Master Servicer or (b)
select a successor Master Servicer; provided further, however, that the
Indenture Trustee shall have no obligation whatsoever with respect to any
liability (including advances deemed recoverable and not previously made with
respect to the relevant Payment Date giving rise to the Master Servicer Event of
Default which shall be made by such successor Master Servicer ) incurred by the
Master Servicer at or prior to the time of termination. As compensation
therefor, but subject to Section 5.06, the Indenture Trustee shall be entitled
to compensation which the Master Servicer would have been entitled to retain if
the Master Servicer had continued to act hereunder, except for those amounts due
the Master Servicer as reimbursement permitted under this Agreement for advances
previously made or expenses previously incurred. Notwithstanding the above, the
Indenture Trustee may, if it shall be unwilling so to act, or shall, if it is
legally unable so to act, appoint or petition a court of competent jurisdiction
to appoint, any established housing and home finance institution which is a
Fannie Mae- or Freddie Mac-approved servicer, and with respect to a successor to
the Master Servicer only, having a net worth of not less than $10,000,000, as
the successor to the Master Servicer hereunder in the assumption of all or any
part of the responsibilities, duties or liabilities of the Master Servicer
hereunder; provided, that the Indenture Trustee shall obtain a letter from each
Rating Agency that the ratings, if any, on each of the Notes will not be lowered
as a result of the selection of the successor to the Master Servicer. Pending
appointment of a successor to the Master Servicer hereunder, the Indenture
Trustee shall be the successor and act in such capacity as hereinabove provided.
In connection with such appointment and assumption, the Indenture Trustee may
make such arrangements for the compensation of such successor out of payments on
the Mortgage Loans as it and such successor shall agree; provided, however, that
the provisions of Section 5.06 shall apply, the compensation shall not be in
excess of that which the Master Servicer would have been entitled to if the
Master Servicer had continued to act hereunder, and that such successor shall
undertake and assume the obligations of the Master Servicer to pay compensation
to any third Person acting as an agent or independent contractor in the
performance of master servicing responsibilities hereunder. The Indenture
Trustee and such successor shall take such action, consistent with this
Agreement, as shall be necessary to effectuate any such succession.

 

(b) If the Indenture Trustee shall succeed to any duties of the Master Servicer
respecting the Mortgage Loans as provided herein, it shall do so in a separate
capacity and not in its capacity as Indenture Trustee and, accordingly, the
provisions of Article VI of the Indenture shall be inapplicable to the Indenture
Trustee in its duties as the successor to the Master Servicer in the servicing
of the Mortgage Loans (although such provisions shall continue to apply to the
Indenture Trustee in its capacity as Indenture Trustee); the provisions of
Article V, however, shall apply to it in its capacity as successor master
servicer.

 



--------------------------------------------------------------------------------

Section 6.03 Notification to Noteholders. Upon any termination or appointment of
a successor to the Master Servicer, the Indenture Trustee shall give prompt
written notice thereof to Noteholders at their respective addresses appearing in
the Note Register and to the Rating Agencies.

 

Section 6.04 Waiver of Defaults. The Indenture Trustee shall transmit by mail to
all Noteholders, within 60 days after the occurrence of any Master Servicer
Event of Default of which a Responsible Officer of the Indenture Trustee
received written notice or has actual knowledge, unless such Master Servicer
Event of Default shall have been cured, notice of each such Master Servicer
Event of Default. The Holders of Notes aggregating at least 51% of the Note
Principal Balance of the Notes may, on behalf of all Noteholders, waive any
default by the Master Servicer in the performance of its obligations hereunder
and the consequences thereof, except a default in the making of or the causing
to be made any required distribution on the Notes, which default may only be
waived by Holders of Notes aggregating 100% of the Note Principal Balance of the
Notes. Upon any such waiver of a past default, such default shall be deemed to
cease to exist, and any Master Servicer Event of Default arising therefrom shall
be deemed to have been timely remedied for every purpose of this Agreement. No
such waiver shall extend to any subsequent or other default or impair any right
consequent thereon except to the extent expressly so waived. The Indenture
Trustee shall give notice of any such waiver to the Rating Agencies.

 



--------------------------------------------------------------------------------

 

ARTICLE VII

 

Miscellaneous Provisions

 

Section 7.01 Amendment. (a) This Agreement may be amended from time to time by
the Issuer, the Company, the Depositor, the Master Servicer, the Securities
Administrator and the Indenture Trustee, without notice to or the consent of any
of the Noteholders, to cure any ambiguity, to correct or supplement any
provisions herein or therein that may be defective or inconsistent with any
other provisions herein or therein, to comply with any changes in the Code or to
make any other provisions with respect to matters or questions arising under
this Agreement which shall not be inconsistent with the provisions of this
Agreement; provided, however, that such action shall not, as evidenced by an
Opinion of Counsel, addressed to the Indenture Trustee, adversely affect in any
material respect the interests of any Noteholder.

 

(b) This Agreement may also be amended from time to time by the Issuer, the
Company, the Master Servicer, the Depositor, the Securities Administrator and
the Indenture Trustee, with the consent of the Holders of Notes aggregating at
least 51% of Note Principal Balance of the Notes, for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or of modifying in any manner the rights of the Noteholders;
provided, however, that no such amendment shall (i) reduce in any manner the
amount of, or delay the timing of, payments received on Mortgage Loans which are
required to be distributed on any Note without the consent of the Holder of such
Note or (ii) reduce the aforesaid percentage of Notes the Holders of which are
required to consent to any such amendment, without the consent of the Holders of
all Notes then outstanding. Notwithstanding any other provision of this
Agreement, for purposes of the giving or withholding of consents pursuant to
this Section 7.01(b), Notes registered in the name of or held for the benefit of
the Issuer, the Depositor, the Securities Administrator, the Master Servicer, or
the Indenture Trustee or any Affiliate thereof shall be entitled to vote their
Percentage Interests with respect to matters affecting such Notes.

 

(c) Promptly after the execution of any such amendment, the Indenture Trustee
shall furnish a copy of such amendment or written notification of the substance
of such amendment to each Noteholder, with a copy to the Rating Agencies.

 

(d) In the case of an amendment under Subsection 7.01(b) above, it shall not be
necessary for the Noteholders to approve the particular form of such an
amendment. Rather, it shall be sufficient if the Noteholders approve the
substance of the amendment. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Noteholders shall be
subject to such reasonable regulations as the Indenture Trustee may prescribe.

 

(e) Prior to the execution of any amendment to this Agreement, the Indenture
Trustee shall be entitled to receive and rely upon an Opinion of Counsel
addressed to the Indenture Trustee stating that the execution of such amendment
is authorized or permitted by this Agreement. The Indenture Trustee, the Master
Servicer and the Securities Administrator may, but shall not be obligated to,
enter into any such amendment which affects its own respective rights, duties or
immunities under this Agreement.

 



--------------------------------------------------------------------------------

Section 7.02 Recordation of Agreement. To the extent permitted by applicable
law, this Agreement is subject to recordation in all appropriate public offices
for real property records in all the counties or other comparable jurisdictions
in which any or all of the Mortgaged Properties are situated, and in any other
appropriate public recording office or elsewhere. The Depositor shall effect
such recordation, at the expense of the Trust Estate upon the request in writing
of a Noteholder, but only if such direction is accompanied by an Opinion of
Counsel (provided at the expense of the Noteholder requesting recordation) to
the effect that such recordation would materially and beneficially affect the
interests of the Noteholders or is required by law.

 

Section 7.03 Governing Law. THIS AGREEMENT AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS
CONFLICT OF LAWS RULES (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW, WHICH THE PARTIES HERETO EXPRESSLY RELY UPON IN THE CHOICE OF SUCH LAW AS
THE GOVERNING LAW HEREUNDER) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

Section 7.04 Notices. All demands and notices hereunder shall be in writing and
shall be deemed given when delivered at (including delivery by facsimile) or
mailed by registered mail, return receipt requested, postage prepaid, or by
recognized overnight courier, to (i) in the case of the Depositor, 383 Madison
Avenue, New York, New York 10179, Attention: Vice President-Servicing,
telecopier number: (212) 272-5591, or to such other address as may hereafter be
furnished to the other parties hereto in writing; (ii) in the case of the
Indenture Trustee, at the Corporate Trust Office or such other address as may
hereafter be furnished to the other parties hereto in writing; (iii) in the case
of the Company, 383 Madison Avenue, New York, New York 10179, Attention: Vice
President-Servicing, telecopier number: (212) 272-5591, or to such other address
as may hereafter be furnished to the other parties hereto in writing; (iv) in
the case of the Master Servicer or Securities Administrator, Wells Fargo Bank,
National Association, P.O. Box 98, Columbia Maryland 21046 (or, in the case of
overnight deliveries, 9062 Old Annapolis Road, Columbia, Maryland 21045)
(Attention: Corporate Trust Services - HomeBanc 2004-2), facsimile no.: (410)
715-2380, or such other address as may hereafter be furnished to the other
parties hereto in writing; or (v) in the case of the Issuer, to HomeBanc
Mortgage Trust 2004-2 c/o Wilmington Trust Company, Rodney Square North, 1100
North Market Street, Wilmington, Delaware 19890, Attention: Corporate Trust
Administration, or such other address as may hereafter be furnished to the other
parties hereto in writing; (vi) in the case of the Owner Trustee, to Wilmington
Trust Company, Rodney Square North, 1100 North Market Street, Wilmington,
Delaware 19890, Attention: Corporate Trust Administration, or such other address
as may hereafter be furnished to the other parties hereto in writing; and (vii)
in the case of the Rating Agencies, Standard & Poor’s, a division of The
McGraw-Hill Companies, Inc., 55 Water Street, New York, New York 10041 and
Moody’s Investors Service, Inc., 99 Church Street, New York, New York 10007. Any
notice delivered to the Depositor, the Master Servicer, the Securities
Administrator, the Indenture Trustee, the Issuer or the Owner Trustee under this
Agreement shall be effective only upon receipt. Any notice required or permitted
to be mailed to a Noteholder, unless otherwise provided herein, shall be given
by first-class mail, postage prepaid, at the address of such Noteholder as shown
in the Note Register. Any notice so mailed

 



--------------------------------------------------------------------------------

within the time prescribed in this Agreement shall be conclusively presumed to
have been duly given when mailed, whether or not the Noteholder receives such
notice.

 

Section 7.05 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severed from the remaining covenants, agreements, provisions or
terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Notes or the
rights of the Noteholders thereof.

 

Section 7.06 Successors and Assigns. The provisions of this Agreement shall be
binding upon the parties hereto, the Noteholders and their respective successors
and assigns. The Indenture Trustee shall have the right to exercise all rights
of the Issuer under this Agreement.

 

Section 7.07 Article and Section Headings. The article and section headings
herein are for convenience of reference only, and shall not limit or otherwise
affect the meaning hereof.

 

Section 7.08 Counterparts. This Agreement may be executed in two or more
counterparts each of which when so executed and delivered shall be an original
but all of which together shall constitute one and the same instrument.

 

Section 7.09 Notice to Rating Agencies. The Indenture Trustee shall promptly
provide notice to each Rating Agency with respect to each of the following of
which a Responsible Officer of the Indenture Trustee has actual knowledge:

 

1. Any material change or amendment to this Agreement;

 

2. The occurrence of any Master Servicer Event of Default that has not been
cured;

 

3. The resignation or termination of the Master Servicer, the Indenture Trustee
or the Securities Administrator; and

 

4. Any change in the location of the Master Servicer Collection Account or the
Payment Account.

 

Section 7.10 Termination. The respective obligations and responsibilities of the
parties hereto created hereby shall terminate upon the satisfaction and
discharge of the Indenture pursuant to Section 4.10 thereof and, if applicable,
the optional redemption of the Notes pursuant to Section 8.07 thereof. In the
event that this Agreement is terminated by reason of the payment or liquidation
of all Mortgage Loans or the disposition of all property acquired with respect
to all Mortgage Loans under this Section, the Master Servicer shall deliver to
the Indenture Trustee for deposit in the Payment Account all distributable
amounts remaining in the Master Servicer Collection Account. Upon the
presentation and surrender of the Notes, the Indenture Trustee shall distribute
to the remaining Noteholders, pursuant to the written direction of the
Securities Administrator and in accordance with their respective interests, all
distributable amounts remaining in the Payment Account. Upon deposit by the
Master Servicer of such distributable amounts, and following such final Payment
Date, the Indenture Trustee shall, or shall cause the

 



--------------------------------------------------------------------------------

Custodian to, release promptly to the Issuer or its designee the Mortgage Files
for the remaining Mortgage Loans, and the Master Servicer Collection Account and
the Payment Account shall terminate, subject to the Indenture Trustee’s
obligation to hold any amounts payable to the Noteholders in trust without
interest pending final distributions pursuant to the Indenture.

 

Section 7.11 No Petition. Each party to this Agreement by entering into this
Agreement, hereby covenants and agrees that it will not at any time institute
against the Issuer, or join in any institution against the Issuer, any
bankruptcy proceedings under any United States federal or state bankruptcy or
similar law in connection with any obligations of the Issuer. This section shall
survive the termination of this Agreement by one year.

 

Section 7.12 No Recourse. The Master Servicer acknowledges that no recourse may
be had against the Issuer, except as may be expressly set forth in this
Agreement.

 

Section 7.13 Additional Terms Regarding Indenture. The Indenture Trustee shall
have only such duties and obligations under this Agreement as are expressly set
forth herein, and no implied duties on its part shall be read into this
Agreement. In entering into and acting under this Agreement, the Indenture
Trustee shall be entitled to all of the rights, immunities, indemnities and
other protections set forth in Article VI of the Indenture.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Depositor, the Issuer, the Company, the Indenture
Trustee, the Master Servicer and the Securities Administrator have caused their
names to be signed hereto by their respective officers thereunto duly authorized
as of the day and year first above written.

 

STRUCTURED ASSET MORTGAGE INVESTMENTS II INC., as Depositor By:  

/s/ Sara Bonesteel

Name:

 

Sara Bonesteel

Title:

 

Vice President

HOMEBANC MORTGAGE TRUST

2004-2, as Issuer

By: WILMINGTON TRUST COMPANY, not in its individual capacity, but solely as
Owner Trustee By:  

/s/ Heather L. Williamson

Name:

 

Heather L. Williamson

Title:

 

Financial Services Officer

U.S. BANK NATIONAL ASSOCIATION,

as Indenture Trustee

By:  

/s/ Vaneta I. Bernard

Name:

 

Vaneta I. Bernard

Title:

 

Vice President

EMC MORTGAGE CORPORATION By:  

/s/ Dana Dillard

Name:

 

Dana Dillard

Title:

 

Senior Vice President

 



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Master Servicer By:  

/s/ Stacey Taylor

Name:

 

Stacey Taylor

Title:

 

Assistant Vice President

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Securities Administrator By:  

/s/ Stacey Taylor

Name:

 

Stacey Taylor

Title:

 

Assistant Vice President

 



--------------------------------------------------------------------------------

STATE OF NEW YORK   

)

    

) ss.:

COUNTY OF NEW YORK

  

)

 

On the 29th day of October, 2004 before me, a notary public in and for said
State, personally appeared Baron Silverstein, known to me to be a Vice President
of Structured Asset Mortgage Investments II Inc., the corporation that executed
the within instrument, and also known to me to be the person who executed it on
behalf of said corporation, and acknowledged to me that such corporation
executed the within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

Notary Public

 

[Notarial Seal]

 



--------------------------------------------------------------------------------

STATE OF DELAWARE   

)

    

) ss.:

COUNTY OF WILMINGTON

  

)

 

On the 29th day of October, 2004 before me, a notary public in and for said
State, personally appeared Heather L. Maier, known to me to be a Financial
Services Officer of Wilmington Trust Company, the entity that executed the
within instrument, and also known to me to be the person who executed it on
behalf of said entity, and acknowledged to me that such entity executed the
within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

Notary Public

 

[Notarial Seal]

 



--------------------------------------------------------------------------------

STATE OF MASSACHUSETTS   

)

    

) ss.:

COUNTY OF SUFFOLK

  

)

 

On the 29th day of October, 2004 before me, a notary public in and for said
State, personally appeared Vaneta I. Bernard, known to me to be a Vice President
of U.S. Bank National Association, the entity that executed the within
instrument, and also known to me to be the person who executed it on behalf of
said entity, and acknowledged to me that such entity executed the within
instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

Notary Public

 

[Notarial Seal]

 



--------------------------------------------------------------------------------

STATE OF MARYLAND   

)

    

) ss.:

COUNTY OF HOWARD

  

)

 

On the 29th day of October, 2004 before me, a notary public in and for said
State, personally appeared Stacey Taylor, known to me to be an Assistant Vice
President of Wells Fargo Bank, National Association, the entity that executed
the within instrument, and also known to me to be the person who executed it on
behalf of said entity, and acknowledged to me that such entity executed the
within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

Notary Public

 

[Notarial Seal]

 



--------------------------------------------------------------------------------

STATE OF MARYLAND   

)

    

) ss.:

COUNTY OF HOWARD

  

)

 

On the 29th day of October, 2004 before me, a notary public in and for said
State, personally appeared Stacey Taylor, known to me to be an Assistant Vice
President of Wells Fargo Bank, National Association, the entity that executed
the within instrument, and also known to me to be the person who executed it on
behalf of said entity, and acknowledged to me that such entity executed the
within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

Notary Public

 

[Notarial Seal]

 



--------------------------------------------------------------------------------

STATE OF TEXAS   

)

    

) ss.:

COUNTY OF DALLAS

  

)

 

On the 29th day of October, 2004 before me, a notary public in and for said
State, personally appeared Dana Dillard, known to me to be an Senior Vice
President of EMC Mortgage Corporation, the corporation that executed the within
instrument, and also known to me to be the person who executed it on behalf of
said corporation, and acknowledged to me that such corporation executed the
within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

Notary Public

 

[Notarial Seal]

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

MORTGAGE LOAN SCHEDULE

 

[Provided Upon Request]

 

A-1



--------------------------------------------------------------------------------

 

EXHIBIT B

 

REQUEST FOR RELEASE OF DOCUMENTS

 

To: U.S. Bank National Association (the “Indenture Trustee”)

One Federal Street, 3rd Floor

Boston, Massachusetts 02110

 

JPMorgan Chase Bank (the “Custodian”)

1111 Fannin Street, 12th Floor

Houston, Texas 77002

 

RE: Sale and Servicing Agreement, dated as of October 29, 2004 (the “Sale and
Servicing Agreement”), among HomeBanc Mortgage Loan Trust 2004-2 as Issuer,
Structured Asset Mortgage Investments II Inc., as Depositor, U.S. Bank National
Association, as Indenture Trustee, Wells Fargo Bank, National Associations, as
Securities Administrator and Master Servicer and EMC Mortgage Corporation, as
Seller.

 

In connection with the administration of the Mortgage Loans held by the
Custodian for the benefit of the Indenture Trustee pursuant to the
above-captioned Sale and Servicing Agreement, we request the release, and hereby
acknowledge receipt, of the Mortgage File for the Mortgage Loan described below,
for the reason indicated.

 

Mortgage Loan Number:

 

Mortgagor Name, Address & Zip Code:

 

Reason for Requesting Documents (check one):

 

¨

   1. Mortgage Paid in Full and proceeds have been deposited into the Master
Servicer Collection Account

¨

   2. Foreclosure     

¨

   3. Substitution     

¨

   4. Other Liquidation     

¨

   5. Nonliquidation    Reason:                                         

¨

   6. California Mortgage Loan paid in full     

 

B-1



--------------------------------------------------------------------------------

By:

                (authorized signer) Issuer:    

Address:

   

Date:

   

 

B-2



--------------------------------------------------------------------------------

 

EXHIBIT C

 

HOMEBANC SERVICING AGREEMENT

 

[Provided Upon Request]

 

C-1



--------------------------------------------------------------------------------

 

EXHIBIT D

 

ASSIGNMENT AGREEMENT

 

[Provided Upon Request]

 

D-1



--------------------------------------------------------------------------------

 

EXHIBIT E

 

MORTGAGE LOAN PURCHASE AGREEMENT

 

MORTGAGE LOAN PURCHASE AGREEMENT

 

between

 

EMC MORTGAGE CORPORATION

 

as Mortgage Loan Seller

 

and

 

STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

 

as Purchaser

 

Dated as of

 

October 29, 2004

 

E-1



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

Section 1.

   Definitions    2

Section 2.

   Purchase and Sale of the Mortgage Loans and Related Rights    4

Section 3.

   Mortgage Loan Schedules    5

Section 4.

   Mortgage Loan Transfer    5

Section 5.

   Examination of Mortgage Files    6

Section 6.

   Recordation of Assignments of Mortgage    9

Section 7.

   Representations and Warranties of Mortgage Loan Seller Concerning the
Mortgage Loans    10

Section 8.

   Representations and Warranties Concerning the Mortgage Loan Seller    14

Section 9.

   Representations and Warranties Concerning the Purchaser    15

Section 10.

   Conditions to Closing    17

Section 11.

   Fees and Expenses    19

Section 12.

   Accountants’ Letters    19

Section 13.

   Indemnification    20

Section 14.

   Notices    22

Section 15.

   Transfer of Mortgage Loans    22

Section 16.

   Termination    22

Section 17.

   Representations, Warranties and Agreements to Survive Delivery    23

Section 18.

   Severability    23

Section 19.

   Counterparts    23

Section 20.

   Amendment    23

Section 21.

   GOVERNING LAW    23

Section 22.

   Further Assurances    23

 

E-2



--------------------------------------------------------------------------------

Section 23.

   Successors and Assigns    23

Section 24.

   The Mortgage Loan Seller    24

Section 25.

   Entire Agreement    24

Section 26.

   No Partnership    24

 

EXHIBITS AND SCHEDULE TO

MORTGAGE LOAN PURCHASE AGREEMENT

 

Exhibit 1   Contents of Mortgage File Exhibit 2   Mortgage Loan Schedule
Information Exhibit 3   Mortgage Loan Seller’s Information Exhibit 4  
Purchaser’s Information Exhibit 5   Schedule of Lost Notes Exhibit 6   Standard
& Poor’s Levels Glossary, Version 5.6 Revised, Appendix E Schedule A   Required
Ratings for Each Class of Notes Schedule B   Mortgage Loan Schedule

 

E-3



--------------------------------------------------------------------------------

 

MORTGAGE LOAN PURCHASE AGREEMENT

 

MORTGAGE LOAN PURCHASE AGREEMENT, dated as of October 29, 2004, as amended and
supplemented by any and all amendments hereto (collectively, the “Agreement”),
by and between EMC MORTGAGE CORPORATION, a Delaware corporation (the “Mortgage
Loan Seller”) and STRUCTURED ASSET MORTGAGE INVESTMENTS II INC., a Delaware
corporation (the “Purchaser”).

 

Upon the terms and subject to the conditions of this Agreement, the Mortgage
Loan Seller agrees to sell, and the Purchaser agrees to purchase, certain
conventional, first lien mortgage loans secured primarily by one- to four-family
residential properties and individual condominium units (collectively, the
“Mortgage Loans”) as described herein and the rights with respect to each of the
Corridor Contracts. The Purchaser has established HomeBanc Mortgage Trust
2004-2, a Delaware statutory trust (the “Issuer”) pursuant to a Trust Agreement,
dated as of October 21, 2004, as amended and restated on October 29, 2004, among
the Purchaser, the Issuer and U.S. Bank National Association, as certificate
registrar and certificate paying agent. The Purchaser intends to sell the
Mortgage Loans to the Issuer pursuant to a Sale and Servicing Agreement, dated
as of October 29, 2004 among the Purchaser, the Issuer, the Mortgage Loan
Seller, U.S. Bank National Association, as indenture trustee (the “Indenture
Trustee”) and Wells Fargo Bank, National Association, as securities
administrator (in such capacity the “Securities Administrator”) and as master
servicer (in such capacity the “Master Servicer”). The Issuer, pursuant to an
Indenture, dated as of October 29, 2004 (the “Indenture”) among the Issuer, the
Indenture Trustee and the Securities Administrator, intends to pledge the
Mortgage Loans to the Indenture Trustee and, issue and transfer to the Purchaser
the HomeBanc Mortgage Trust 2004-2, Mortgage-Backed Notes, Series 2004-2 and the
Certificates issued pursuant to the Trust Agreement (the “Certificates”). The
Certificates will be transferred by the Purchaser to the Mortgage Loan Seller as
partial consideration for the sale of the Mortgage Loans. The Master Servicer
will master service the Mortgage Loans on behalf of the Issuer, pursuant to the
Sale and Servicing Agreement. Primary servicing of the Mortgage Loans will be
provided by HomeBanc Corp. (the “Servicer”) pursuant to a Purchase, Warranties
and Servicing Agreement, dated as of July 1, 2004 (the “HomeBanc Servicing
Agreement”) between the Mortgage Loan Seller, the Servicer and HMB Acceptance
Corp., which (other than with respect to certain rights of the Mortgage Loan
Seller against the Servicer) will be assigned to the Issuer on the Closing Date.

 

The Purchaser has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (Number 333-115122) relating
to its Mortgage-Backed Notes and the offering of certain series thereof
(including certain classes of the Notes) from time to time in accordance with
Rule 415 under the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder (the “Securities Act”).
Such registration statement, when it became effective under the Securities Act,
and the prospectus relating to the public offering of certain classes of the
Notes by the Purchaser (the “Public Offering”), as each may be amended or
supplemented from time to time pursuant to the Securities Act or otherwise, are
referred to herein as the “Registration Statement” and the “Prospectus,”
respectively. The “Prospectus Supplement” shall mean that supplement, dated
October 27, 2004 to the Prospectus, dated May 14, 2004, relating to certain
classes of the Notes. With respect to the Public Offering of certain classes of
the Notes, the Purchaser, Bear, Stearns

 

E-4



--------------------------------------------------------------------------------

& Co. Inc. (“Bear Stearns”) and J.P. Morgan Securities Inc. (“J.P. Morgan”;
together with Bear Stearns, the “Underwriters”) have entered into a terms
agreement dated as of October 27, 2004 to an underwriting agreement dated
December 30, 2003, between the Purchaser and Bear Stearns (collectively, the
“Underwriting Agreement”).

 

Now, therefore, in consideration of the premises and the mutual agreements set
forth herein, the parties hereto agree as follows:

 

Section 1. Definitions. Certain terms are defined herein. Capitalized terms used
herein but not defined herein shall have the meanings specified in Appendix A to
the Indenture. The following other terms are defined as follows:

 

Acquisition Price: Cash in an amount equal to $                     (plus
$                     in accrued interest) .

 

Bear Stearns: Bear, Stearns & Co. Inc.

 

Closing Date: October 29, 2004.

 

Custodian: JPMorgan Chase Bank.

 

Cut-off Date: October 1, 2004.

 

Cut-off Date Balance: $897,891,120.

 

Deleted Mortgage Loan: A Mortgage Loan replaced or to be replaced by a
Substitute Mortgage Loan.

 

Due Date: With respect to each Mortgage Loan, the date in each month on which
its scheduled payment is due if such due date is the first day of a month and
otherwise is deemed to be the first day of the following month or such other
date specified in the HomeBanc Servicing Agreement.

 

Fannie Mae: The Federal National Mortgage Association, or any successor thereto.

 

FHLMC: The Federal Home Loan Mortgage Corporation, or any successor thereto.

 

J.P. Morgan: J.P. Morgan Securities Inc.

 

Master Servicer: Wells Fargo Bank, National Association.

 

MERS: Mortgage Electronic Registration Systems, Inc., a corporation organized
and existing under the laws of the State of Delaware, or any successor thereto.

 

MERS® System: The system of recording transfers of Mortgages electronically
maintained by MERS.

 

E-5



--------------------------------------------------------------------------------

Moody’s: Moody’s Investors Service, Inc., or its successors in interest.

 

Mortgage: The mortgage or deed of trust creating a first lien on an interest in
real property securing a Mortgage Note.

 

Mortgage File: The items referred to in Exhibit 1 pertaining to a particular
Mortgage Loan and any additional documents required to be added to such
documents pursuant to this Agreement.

 

Mortgage Interest Rate: The annual rate of interest borne by a Mortgage Note as
stated therein.

 

Mortgagor: The obligor(s) on a Mortgage Note.

 

Net Rate: For each Mortgage Loan, the Mortgage Interest Rate for such Mortgage
Loan less the sum of (x) the Servicing Fee Rate and (y) the Special Servicing
Fee Rate, if any, in each case expressed as a per annum rate.

 

Opinion of Counsel: A written opinion of counsel, who may be counsel for the
Mortgage Loan Seller or the Purchaser, reasonably acceptable to the Indenture
Trustee.

 

Person: Any legal person, including any individual, corporation, partnership,
joint venture, association, joint stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

 

Purchase Price: With respect to any Mortgage Loan (or any property acquired with
respect thereto) required to be repurchased by the Mortgage Loan Seller pursuant
to this Agreement, an amount equal to the sum of (i)(a) 100% of the Outstanding
Principal Balance of such Mortgage Loan as of the date of repurchase (or if the
related Mortgaged Property was acquired with respect thereto, 100% of the
Outstanding Principal Balance at the date of the acquisition), plus (b) accrued
but unpaid interest on the Outstanding Principal Balance at the related Mortgage
Interest Rate, through and including the last day of the month of repurchase,
plus (c) any unreimbursed Monthly Advances and servicing advances payable to the
Servicer with respect to such Mortgage Loan and (ii) any costs and damages (if
any) incurred by the Trust in connection with any violation of such Mortgage
Loan of any predatory lending laws.

 

Rating Agencies: Standard & Poor’s and Moody’s, each a “Rating Agency.”

 

Securities Act: The Securities Act of 1933, as amended.

 

Security Instrument: A written instrument creating a valid first lien on a
Mortgaged Property securing a Mortgage Note, which may be any applicable form of
mortgage, deed of trust, deed to secure debt or security deed, including any
riders or addenda thereto.

 

Standard & Poor’s: Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc. or its successors in interest.

 

E-6



--------------------------------------------------------------------------------

Substitute Mortgage Loan: A mortgage loan substituted for a Deleted Mortgage
Loan, which is tendered to the Indenture Trustee or the Custodian on its behalf
pursuant to this Agreement and Section 2.04 of the Sale and Servicing Agreement,
(i) which has an Outstanding Principal Balance not greater nor materially less
than the Mortgage Loan for which it is to be substituted; (ii) which has a
Mortgage Interest Rate and Net Rate not less than, and not materially greater
than, such Mortgage Loan; (iii) which has a maturity date not materially earlier
or later than such Mortgage Loan and not later than the latest maturity date of
any Mortgage Loan; (iv) which is of the same property type and occupancy type as
such Mortgage Loan; (v) which has a Loan-to-Value Ratio not greater than the
Loan-to-Value Ratio of such Mortgage Loan; (vi) which is current in payment of
principal and interest as of the date of substitution; (vii) as to which the
payment terms do not vary in any material respect from the payment terms of the
Mortgage Loan for which it is to be substituted and (viii) which has a Gross
Margin, Periodic Rate Cap and Maximum Lifetime Mortgage Rate no less than those
of such Mortgage Loan, has the same Index and interval between Interest
Adjustment Dates as such Mortgage Loan, and a Minimum Lifetime Mortgage Rate no
lower than that of such Mortgage Loan. Upon such substitution, such mortgage
loan shall be a “Mortgage Loan” hereunder.

 

Value: The value of the Mortgaged Property at the time of origination of the
related Mortgage Loan, such value being the lesser of (i) the value of such
property set forth in an appraisal accepted by the applicable originator of the
Mortgage Loan or (ii) the sales price of such property at the time of
origination.

 

Section 2. Purchase and Sale of the Mortgage Loans and Related Rights. (a) Upon
satisfaction of the conditions set forth in Section 10 hereof, the Mortgage Loan
Seller agrees to sell, and the Purchaser agrees to purchase Mortgage Loans
having an aggregate outstanding principal balance as of the Cut-off Date equal
to the Cut-off Date Balance and each of the Corridor Contracts.

 

(b) The closing for the purchase and sale of the Mortgage Loans and the Corridor
Contracts and the closing for the issuance of the Notes will take place on the
Closing Date at the office of the Purchaser’s counsel in New York, New York or
such other place as the parties shall agree.

 

(c) Upon the satisfaction of the conditions set forth in Section 10 hereof, on
the Closing Date, the Purchaser shall pay to the Mortgage Loan Seller the
Acquisition Price for the Mortgage Loans and the Corridor Contracts in
immediately available funds by wire transfer to such account or accounts as
shall be designated by the Mortgage Loan Seller and shall deliver the
Certificates to, or at the direction of, the Mortgage Loan Seller.

 

(d) In addition to the foregoing, on the Closing Date the Mortgage Loan Seller
assigns to the Purchaser all of its right, title and interest in the HomeBanc
Servicing Agreement (other than its right to enforce the representations and
warranties set forth therein).

 

Section 3. Mortgage Loan Schedules. The Mortgage Loan Seller agrees to provide
to the Purchaser as of the date hereof a preliminary listing of the Mortgage
Loans (the “Preliminary Mortgage Loan Schedule”) setting forth the information
listed on Exhibit 2 to this Agreement with respect to each of the Mortgage Loans
being sold by the Mortgage Loan Seller.

 

E-7



--------------------------------------------------------------------------------

If there are changes to the Preliminary Mortgage Loan Schedule, the Mortgage
Loan Seller shall provide to the Purchaser as of the Closing Date a final
schedule (the “Final Mortgage Loan Schedule”) setting forth the information
listed on Exhibit 2 to this Agreement with respect to each of the Mortgage Loans
being sold by the Mortgage Loan Seller to the Purchaser. The Final Mortgage Loan
Schedule shall be delivered to the Purchaser on the Closing Date, shall be
attached to an amendment to this Agreement to be executed on the Closing Date by
the parties hereto and shall be in form and substance mutually agreed to by the
Mortgage Loan Seller and the Purchaser (the “Amendment”). If there are no
changes to the Preliminary Mortgage Loan Schedule, the Preliminary Mortgage Loan
Schedule shall be the Final Mortgage Loan Schedule for all purposes hereof.

 

Section 4. Mortgage Loan Transfer.

 

(a) The Purchaser will be entitled to all scheduled payments of principal and
interest on the Mortgage Loans due after the Cut-off Date (regardless of when
actually collected) and all payments thereon, other than scheduled principal and
interest due on or before the Cut-off Date but received after the Cut-off Date.
The Mortgage Loan Seller will be entitled to all scheduled payments of principal
and interest on the Mortgage Loans due on or before the Cut-off Date (including
payments collected after the Cut-off Date) and all payments thereon, other than
scheduled principal and interest due after the Cut-off Date but received on or
before the Cut-off Date. Such principal amounts and any interest thereon
belonging to the Mortgage Loan Seller as described above will not be included in
the aggregate outstanding principal balance of the Mortgage Loans as of the
Cut-off Date as set forth on the Final Mortgage Loan Schedule.

 

(b) Pursuant to the Sale and Servicing Agreement, the Purchaser will sell,
assign and transfer on the Closing Date all of its right, title and interest in
and to the Mortgage Loans to the Issuer and, pursuant to the Indenture, the
Issuer will assign all of its right, title and interest to the Mortgage Loans to
the Indenture Trustee for the benefit of the Securityholders, to secure the
Notes issued pursuant to the Indenture. In connection with such transfers and
assignments of the Mortgage Loans, the Mortgage Loan Seller has delivered or
will deliver or cause to be delivered to the Indenture Trustee, or the Custodian
on its behalf, by the Closing Date or such later date as is agreed to by the
Purchaser and the Mortgage Loan Seller (each of the Closing Date and such later
date is referred to as a “Mortgage File Delivery Date”), the items of each
Mortgage File, provided, however, that in lieu of the foregoing, the Mortgage
Loan Seller may deliver the following documents, under the circumstances set
forth below: (w) in lieu of the original Security Instrument (including the
Mortgage), assignments to the Indenture Trustee or intervening assignments
thereof which have been delivered, are being delivered or will, upon receipt of
recording information relating to such documents required to be included
thereon, be delivered to recording offices for recording and have not been
returned to the Mortgage Loan Seller in time to permit their delivery as
specified above, the Mortgage Loan Seller may deliver a true copy thereof with a
certification by the Mortgage Loan Seller, or its agent on its behalf,
substantially to the effect that such copy is a true and correct copy of the
original; (x) in lieu of the Security Instrument, assignments to the Indenture
Trustee or intervening assignments thereof, if the applicable jurisdiction
retains the originals of such documents (as evidenced by a certification from
the Mortgage Loan Seller to such effect) the Mortgage Loan Seller may deliver
photocopies of such documents containing an original certification by the
judicial or other governmental authority of the jurisdiction where such

 

E-8



--------------------------------------------------------------------------------

documents were recorded; (y) in lieu of the Mortgage Notes relating to the
Mortgage Loans, each identified in the list delivered by the Purchaser to the
Indenture Trustee on the Closing Date and attached hereto as Exhibit 5, the
Mortgage Loan Seller may deliver lost note affidavits and indemnities of the
Mortgage Loan Seller; and (z) the Mortgage Loan Seller shall not be required to
deliver intervening assignments or Mortgage Note endorsements between the
related Underlying Seller and the Mortgage Loan Seller, between the Mortgage
Loan Seller and the Depositor, between the Depositor and the Issuer and between
the Issuer and the Indenture Trustee; and provided further, however, that in the
case of Mortgage Loans which have been prepaid in full after the Cut-off Date
and prior to the Closing Date, the Mortgage Loan Seller, in lieu of delivering
the above documents, may deliver to the Indenture Trustee and the Custodian a
certification by the Mortgage Loan Seller or the Master Servicer to such effect
and shall deposit all amounts paid in respect of such Mortgage Loans in the
Master Servicer Collection Account on the Closing Date. The Mortgage Loan Seller
shall deliver such original documents (including any original documents as to
which certified copies had previously been delivered) or such certified copies
to the Indenture Trustee promptly after they are received. The Mortgage Loan
Seller shall cause the Mortgage and intervening assignments, if any, and the
assignment of the Security Instrument to be recorded not later than 180 days
after the Closing Date, unless such assignment is not required to be recorded
under the terms set forth in Section 6(a) hereof.

 

(c) In connection with the assignment of any Mortgage Loan registered on the
MERS® System, the Mortgage Loan Seller further agrees that it will cause, at the
Mortgage Loan Seller’s own expense, within 30 days after the Closing Date, the
MERS® System to indicate that such Mortgage Loans have been assigned by the
Mortgage Loan Seller to the Purchaser, by the Purchaser to the Issuer and by the
Issuer to the Indenture Trustee in accordance with this Agreement for the
benefit of the Noteholders by including (or deleting, in the case of Mortgage
Loans which are repurchased in accordance with this Agreement) in such computer
files (a) the code in the field which identifies the specific Indenture Trustee
and (b) the code in the field “Pool Field” which identifies the series of the
Notes issued in connection with such Mortgage Loans. The Mortgage Loan Seller
further agrees that it will not, and will not permit any Servicer or the Master
Servicer to, and the Master Servicer agrees that it will not, alter the codes
referenced in this paragraph with respect to any Mortgage Loan during the term
of the Indenture unless and until such Mortgage Loan is repurchased in
accordance with the terms of the Sale and Servicing Agreement.

 

(d) The Mortgage Loan Seller and the Purchaser acknowledge hereunder that all of
the Mortgage Loans and the related servicing will ultimately be assigned to U.S.
Bank National Association, as Indenture Trustee on behalf of the Noteholders, on
the date hereof.

 

Section 5. Examination of Mortgage Files.

 

(a) On or before the Mortgage File Delivery Date, the Mortgage Loan Seller will
have made the Mortgage Files available to the Purchaser or its agent for
examination which may be at the offices of the Indenture Trustee or the Mortgage
Loan Seller and/or the Mortgage Loan Seller’s custodian. The fact that the
Purchaser or its agent has conducted or has failed to conduct any partial or
complete examination of the Mortgage Files shall not affect the Purchaser’s
rights to demand cure, repurchase, substitution or other relief as provided in
this Agreement. In furtherance of the foregoing, the Mortgage Loan Seller shall
make the Mortgage

 

E-9



--------------------------------------------------------------------------------

Files available to the Purchaser or its agent from time to time so as to permit
the Purchaser to confirm the Mortgage Loan Seller’s compliance with the delivery
and recordation requirements of this Agreement and the Sale and Servicing
Agreement. In addition, upon request of the Purchaser, the Mortgage Loan Seller
agrees to provide to the Purchaser, the Underwriters and to any investors or
prospective investors in the Notes information regarding the Mortgage Loans and
their servicing, to make the Mortgage Files available to the Purchaser, the
Underwriters and to such investors or prospective investors (which may be at the
offices of the Mortgage Loan Seller and/or the Mortgage Loan Seller’s custodian)
and to make available personnel knowledgeable about the Mortgage Loans for
discussions with the Purchaser, the Underwriters and such investors or
prospective investors, upon reasonable request during regular business hours,
sufficient to permit the Purchaser, the Underwriters and such investors or
potential investors to conduct such due diligence as any such party reasonably
believes is appropriate.

 

(b) Pursuant to the Custodial Agreement, on the Closing Date the Custodian, on
behalf of the Indenture Trustee, for the benefit of the Noteholders, will
acknowledge receipt of each Mortgage Loan, by delivery to the Mortgage Loan
Seller, the Purchaser and the Issuer of an initial certification in the form
attached as Exhibit One to the Custodial Agreement.

 

(c) Pursuant to the Custodial Agreement, within 90 days of the Closing Date (or,
with respect to any Substitute Mortgage Loan, within five Business Days after
the receipt by the Indenture Trustee or Custodian thereof), the Custodian will
review items of the Mortgage Files as set forth on Exhibit 1 and will deliver to
the Mortgage Loan Seller, the Purchaser and the Indenture Trustee an interim
certification substantially in the form of Exhibit Two to the Custodial
Agreement. If the Indenture Trustee or Custodian, as its agent, finds any
document listed on Exhibit 1 has not been executed or received, or is unrelated,
determined on the basis of the Mortgagor name, original principal balance and
loan number, to the Mortgage Loans identified in the Final Mortgage Loan
Schedule does not conform on its face to review criteria specified in Section
2.01 of the Sale and Servicing Agreement (a “Material Defect”), the Indenture
Trustee in accordance with the Sale and Servicing Agreement or the Custodian, as
its agent, shall promptly notify the Mortgage Loan Seller of such Material
Defect. The Mortgage Loan Seller shall correct or cure any such Material Defect
within 90 days from the date of notice from the Indenture Trustee or the
Custodian, as its agent, of the Material Defect and if the Mortgage Loan Seller
fails to correct or cure such Material Defect within such period and such defect
materially and adversely affects the interests of the Noteholders in the related
Mortgage Loan, the Mortgage Loan Seller will, in accordance with the terms of
the Sale and Servicing Agreement, within 90 days of the date of notice, provide
the Indenture Trustee with a Substitute Mortgage Loan or purchase the related
Mortgage Loan at the applicable Purchase Price; provided, however, that if such
Material Defect relates solely to the inability of the Mortgage Loan Seller to
deliver the original Security Instrument or intervening assignments thereof, or
a certified copy because the originals of such documents, or a certified copy,
have not been returned by the applicable jurisdiction, the Mortgage Loan Seller
shall not be required to purchase such Mortgage Loan if the Mortgage Loan Seller
delivers such original documents or certified copy promptly upon receipt, but in
no event later than 360 days after the Closing Date. The foregoing repurchase
obligation shall not apply in the event that the Mortgage Loan Seller cannot
deliver such original or copy of any document submitted for recording to the
appropriate recording office in the applicable jurisdiction because such
document has not been returned by such office; provided that the Mortgage Loan
Seller shall instead deliver a recording receipt of

 

E-10



--------------------------------------------------------------------------------

such recording office or, if such receipt is not available, a certificate
confirming that such documents have been accepted for recording, and delivery to
the Indenture Trustee or the Custodian, as its agent, shall be effected by the
Mortgage Loan Seller within thirty days of its receipt of the original recorded
document.

 

(d) Pursuant to the Custodial Agreement, within 180 days of the Closing Date
(or, with respect to any Substitute Mortgage Loan, within five Business Days
after the receipt by the Indenture Trustee or Custodian thereof) the Custodian
will review items of the Mortgage Files as set forth on Exhibit 1 and will
deliver to the Mortgage Loan Seller, the Purchaser, the Issuer and the Indenture
Trustee a final certification substantially in the form of Exhibit Three to the
Custodial Agreement. If the Indenture Trustee or Custodian, as its agent, finds
a Material Defect, the Indenture Trustee or the Custodian, as its agent, shall
promptly notify the Mortgage Loan Seller of such Material Defect. The Mortgage
Loan Seller shall correct or cure any such Material Defect within 90 days from
the date of notice from the Indenture Trustee or the Custodian, as its agent, of
the Material Defect and if the Mortgage Loan Seller fails to correct or cure
such Material Defect within such period and such defect materially and adversely
affects the interests of the Noteholders in the related Mortgage Loan, the
Mortgage Loan Seller will, in accordance with the terms of the Sale and
Servicing Agreement, within 90 days of the date of notice, provide the Indenture
Trustee with a Substitute Mortgage Loan or purchase the related Mortgage Loan at
the applicable Purchase Price; provided, however, that if such Material Defect
relates solely to the inability of the Mortgage Loan Seller to deliver the
original Security Instrument or intervening assignments thereof, or a certified
copy because the originals of such documents, or a certified copy, have not been
returned by the applicable jurisdiction, the Mortgage Loan Seller shall not be
required to purchase such Mortgage Loan if the Mortgage Loan Seller delivers
such original documents or certified copy promptly upon receipt, but in no event
later than 360 days after the Closing Date. The foregoing repurchase obligation
shall not apply in the event that the Mortgage Loan Seller cannot deliver such
original or copy of any document submitted for recording to the appropriate
recording office in the applicable jurisdiction because such document has not
been returned by such office; provided that the Mortgage Loan Seller shall
instead deliver a recording receipt of such recording office or, if such receipt
is not available, a certificate confirming that such documents have been
accepted for recording, and delivery to the Indenture Trustee or the Custodian,
as its agent, shall be effected by the Mortgage Loan Seller within thirty days
of its receipt of the original recorded document.

 

(e) At the time of any substitution, the Mortgage Loan Seller shall deliver or
cause to be delivered the Substitute Mortgage Loan, the related Mortgage File
and any other documents and payments required to be delivered in connection with
a substitution pursuant to the Sale and Servicing Agreement. At the time of any
purchase or substitution, the Indenture Trustee in accordance with the terms of
the Sale and Servicing Agreement shall (i) assign to the Mortgage Loan Seller
and cause the Custodian to release the documents (including, but not limited to,
the Mortgage, Mortgage Note and other contents of the Mortgage File) in the
possession of the Custodian relating to the Deleted Mortgage Loan and (ii)
execute and deliver such instruments of transfer or assignment, in each case
without recourse, as shall be necessary to vest in the Mortgage Loan Seller
title to such Deleted Mortgage Loan.

 

E-11



--------------------------------------------------------------------------------

Section 6. Recordation of Assignments of Mortgage.

 

(a) The Mortgage Loan Seller shall cause each assignment of the Security
Instrument from the Mortgage Loan Seller to the Indenture Trustee to be recorded
not later than 180 days after the Closing Date, unless (a) such recordation is
not required by the Rating Agencies or an Opinion of Counsel has been provided
to the Indenture Trustee (with a copy to the Custodian) which states that the
recordation of such assignments is not necessary to protect the interests of the
Noteholders in the related Mortgage Loans or (b) MERS is identified on the
Mortgage or a properly recorded assignment of the Mortgage, as the Mortgagee of
record solely as nominee for the Mortgage Loan Seller and its successors and
assigns; provided, however, notwithstanding the foregoing, each assignment shall
be submitted for recording by the Mortgage Loan Seller in the manner described
above, at no expense to the Issuer or the Indenture Trustee, upon the earliest
to occur of (i) reasonable direction by the Holders of Notes aggregating at
least 25% of the Note Principal Balance of the Notes, (ii) the occurrence of a
Master Servicer Event of Default or an Event of Default, (iii) the occurrence of
a bankruptcy, insolvency or foreclosure relating to the Mortgage Loan Seller and
(iv) the occurrence of a servicing transfer as described in Section 6.02 of the
Sale and Servicing Agreement.

 

While each such Mortgage or assignment is being recorded, if necessary, the
Mortgage Loan Seller shall leave or cause to be left with the Indenture Trustee
a certified copy of such Mortgage or assignment. All customary recording fees
and reasonable expenses relating to the recordation of the assignments of
mortgage to the Indenture Trustee or the Opinion of Counsel, as the case may be,
shall be borne by the Mortgage Loan Seller.

 

(b) It is the express intent of the parties hereto that the conveyance of the
Mortgage Loans by the Mortgage Loan Seller to the Purchaser, as contemplated by
this Agreement be, and be treated as, a sale. It is, further, not the intention
of the parties that such conveyance be deemed a pledge of the Mortgage Loans by
the Mortgage Loan Seller to the Purchaser to secure a debt or other obligation
of the Mortgage Loan Seller. However, in the event that, notwithstanding the
intent of the parties, the Mortgage Loans are held by a court to continue to be
property of the Mortgage Loan Seller, then (a) this Agreement shall also be
deemed to be a security agreement within the meaning of Articles 8 and 9 of the
applicable Uniform Commercial Code; (b) the transfer of the Mortgage Loans
provided for herein shall be deemed to be a grant by the Mortgage Loan Seller to
the Purchaser of a security interest in all of the Mortgage Loan Seller’s right,
title and interest in and to the Mortgage Loans and all amounts payable to the
holders of the Mortgage Loans in accordance with the terms thereof and all
proceeds of the conversion, voluntary or involuntary, of the foregoing into
cash, instruments, securities or other property, to the extent the Purchaser
would otherwise be entitled to own such Mortgage Loans and proceeds pursuant to
Section 4 hereof, including all amounts, other than investment earnings, from
time to time held or invested in any accounts created pursuant to the Indenture
or the Sale and Servicing Agreement, whether in the form of cash, instruments,
securities or other property; (c) the possession by the Purchaser, the Issuer or
the Indenture Trustee of Mortgage Notes and such other items of property as
constitute instruments, money, negotiable documents or chattel paper shall be
deemed to be “possession by the secured party” for purposes of perfecting the
security interest pursuant to Section 9-313 (or comparable provision) of the
applicable Uniform Commercial Code; and (d) notifications to persons holding
such property, and acknowledgments, receipts or confirmations from persons
holding such property, shall be deemed notifications to, or acknowledgments,
receipts or confirmations from, financial intermediaries, bailees or agents (as
applicable) of the Purchaser for the purpose of

 

E-12



--------------------------------------------------------------------------------

perfecting such security interest under applicable law. Any assignment of the
interest of the Purchaser pursuant to any provision hereof or pursuant to the
Sale and Servicing Agreement and any subsequent assignment pursuant to the
Indenture shall also be deemed to be an assignment of any security interest
created hereby. The Mortgage Loan Seller and the Purchaser shall, to the extent
consistent with this Agreement, take such actions as may be reasonably necessary
to ensure that, if this Agreement were deemed to create a security interest in
the Mortgage Loans, such security interest would be deemed to be a perfected
security interest of first priority under applicable law and will be maintained
as such throughout the term of the Indenture.

 

Section 7. Representations and Warranties of Mortgage Loan Seller Concerning the
Mortgage Loans. The Mortgage Loan Seller hereby represents and warrants to the
Purchaser as of the Closing Date or such other date as may be specified below
with respect to each Mortgage Loan being sold by it:

 

(i) the information set forth in the Mortgage Loan Schedule hereto is true and
correct in all material respects and the information provided to the Rating
Agencies, including the Mortgage Loan level detail, is true and correct
according to the Rating Agencies’ requirements;

 

(ii) immediately prior to the transfer to the Purchaser, the Mortgage Loan
Seller was the sole owner of beneficial title and holder of each Mortgage and
Mortgage Note relating to the Mortgage Loans and is conveying the same free and
clear of any and all liens, claims, encumbrances, participation interests,
equities, pledges, charges or security interests of any nature and the Mortgage
Loan Seller has full right and authority to sell or assign the same pursuant to
this Agreement;

 

(iii) Each Mortgage Loan at the time it was made complied in all material
respects with all applicable laws and regulations, including, without
limitation, usury, equal credit opportunity, disclosure and recording laws and
all predatory lending laws; and each Mortgage Loan has been serviced in all
material respects in accordance with all applicable laws and regulations,
including, without limitation, usury, equal credit opportunity, disclosure and
recording laws and all predatory lending laws and the terms of the related
Mortgage Note, the Mortgage and other loan documents;

 

(iv) there is no monetary default existing under any Mortgage or the related
Mortgage Note and there is no material event which, with the passage of time or
with notice and the expiration of any grace or cure period, would constitute a
default, breach or event of acceleration; and neither the Mortgage Loan Seller,
any of its affiliates nor any servicer of any related Mortgage Loan has taken
any action to waive any default, breach or event of acceleration; no foreclosure
action is threatened or has been commenced with respect to the Mortgage Loan;

 

(v) the terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments, (i)
if required by law in the jurisdiction where the Mortgaged Property is located,
or (ii) to protect the interests of the Indenture Trustee on behalf of the
Noteholders;

 

E-13



--------------------------------------------------------------------------------

(vi) no selection procedure reasonably believed by the Mortgage Loan Seller to
be adverse to the interests of the Noteholders was utilized in selecting the
Mortgage Loans;

 

(vii) each Mortgage is a valid and enforceable first lien on the property
securing the related Mortgage Note and each Mortgaged Property is owned by the
Mortgagor in fee simple (except with respect to common areas in the case of
condominiums, PUDs and de minimis PUDs) or by leasehold for a term longer than
the term of the related Mortgage, subject only to (i) the lien of current real
property taxes and assessments, (ii) covenants, conditions and restrictions,
rights of way, easements and other matters of public record as of the date of
recording of such Mortgage, such exceptions being acceptable to mortgage lending
institutions generally or specifically reflected in the appraisal obtained in
connection with the origination of the related Mortgage Loan or referred to in
the lender’s title insurance policy delivered to the originator of the related
Mortgage Loan and (iii) other matters to which like properties are commonly
subject which do not materially interfere with the benefits of the security
intended to be provided by such Mortgage;

 

(viii) there is no mechanics’ lien or claim for work, labor or material
affecting the premises subject to any Mortgage which is or may be a lien prior
to, or equal with, the lien of such Mortgage except those which are insured
against by the title insurance policy referred to in (xiii) below;

 

(ix) as of the Closing Date, to the best of the Mortgage Loan Seller’s
knowledge, there was no delinquent tax or assessment lien against the property
subject to any Mortgage, except where such lien was being contested in good
faith and a stay had been granted against levying on the property;

 

(x) there is no valid offset, defense or counterclaim to any Mortgage Note or
Mortgage, including the obligation of the Mortgagor to pay the unpaid principal
and interest on such Mortgage Note;

 

(xi) to the best of the Mortgage Loan Seller’s knowledge, except to the extent
insurance is in place which will cover such damage, the physical property
subject to any Mortgage is free of material damage and is in good repair and
there is no proceeding pending or threatened for the total or partial
condemnation of any Mortgaged Property;

 

(xii) to the best of the Mortgage Loan Seller’s knowledge, the Mortgaged
Property and all improvements thereon comply with all requirements of any
applicable zoning and subdivision laws and ordinances;

 

(xiii) a lender’s title insurance policy (on an ALTA or CLTA form) or binder, or
other assurance of title customary in the relevant jurisdiction therefor in a
form acceptable to Fannie Mae or Freddie Mac, was issued on the date that each
Mortgage Loan was created by a title insurance company which, to the best of the
Mortgage Loan Seller’s knowledge, was qualified to do business in the
jurisdiction where the related Mortgaged Property is located, insuring the
Mortgage Loan Seller and its successors and assigns that the Mortgage is a first
priority lien on the related Mortgaged Property in the original principal amount
of the Mortgage Loan. The Mortgage Loan Seller is the sole insured under such
lender’s title insurance policy,

 

E-14



--------------------------------------------------------------------------------

and such policy, binder or assurance is valid and remains in full force and
effect, and each such policy, binder or assurance shall contain all applicable
endorsements including a negative amortization endorsement, if applicable;

 

(xiv) at the time of origination, each Mortgaged Property was the subject of an
appraisal which conformed to the underwriting requirements of the originator of
the Mortgage Loan and, the appraisal is in a form acceptable to Fannie Mae or
FHLMC;

 

(xv) as of the Closing Date, the improvements on each Mortgaged Property
securing a Mortgage Loan is insured (by an insurer which is acceptable to the
Mortgage Loan Seller) against loss by fire and such hazards as are covered under
a standard extended coverage endorsement in the locale in which the Mortgaged
Property is located, in an amount which is not less than the lesser of the
maximum insurable value of the improvements securing such Mortgage Loan or the
outstanding principal balance of the Mortgage Loan, but in no event in an amount
less than an amount that is required to prevent the Mortgagor from being deemed
to be a co insurer thereunder; if the improvement on the Mortgaged Property is a
condominium unit, it is included under the coverage afforded by a blanket policy
for the condominium project; if upon origination of the related Mortgage Loan,
the improvements on the Mortgaged Property were in an area identified as a
federally designated flood area, a flood insurance policy is in effect in an
amount representing coverage not less than the least of (i) the outstanding
principal balance of the Mortgage Loan, (ii) the restorable cost of improvements
located on such Mortgaged Property or (iii) the maximum coverage available under
federal law; and each Mortgage obligates the Mortgagor thereunder to maintain
the insurance referred to above at the Mortgagor’s cost and expense;

 

(xvi) none of the Mortgage Loans are secured by an interest in a leasehold
estate;

 

(xvii) each Mortgage Loan was originated or funded by (a) a savings and loan
association, savings bank, commercial bank, credit union, insurance company or
similar institution which is supervised and examined by a federal or state
authority (or originated by (i) a subsidiary of any of the foregoing
institutions which subsidiary is actually supervised and examined by applicable
regulatory authorities or (ii) a mortgage loan correspondent of any of the
foregoing and that was originated pursuant to the criteria established by any of
the foregoing) or (b) a mortgagee approved by the Secretary of Housing and Urban
Development pursuant to sections 203 and 211 of the National Housing Act, as
amended;

 

(xviii) none of the Mortgage Loans are (a) loans subject to 12 CFR Part 226.31,
12 CFR Part 226.32 or 12 CFR Part 226.34 of Regulation Z, the regulation
implementing TILA, which implements the Home Ownership and Equity Protection Act
of 1994, as amended or (b) classified and/or defined as a “high cost home loan”
under any federal, state or local law, including, but not limited to, the States
of Georgia or North Carolina;

 

(xix) the information set forth in Schedule A of the Prospectus Supplement with
respect to the Mortgage Loans is true and correct in all material respects;

 

E-15



--------------------------------------------------------------------------------

(xx) no Mortgage Loan is a High Cost Loan or Covered Loan, as applicable (as
such terms are defined in Standard & Poor’s LEVELS® Glossary, Version 5.6
Revised, Appendix E, attached hereto as Exhibit 6) and no Mortgage Loan
originated on or after October 1, 2002 through March 6, 2003 is governed by the
“Georgia Fair Lending Act”;

 

(xxi) each Mortgage Loan was originated in accordance with the underwriting
guidelines of the related originator;

 

(xxii) each original Mortgage has been recorded or is in the process of being
recorded in accordance with the requirements of Section 2.01 of the Sale and
Servicing Agreement in the appropriate jurisdictions wherein such recordation is
required to perfect the lien thereof for the benefit of the Trust Fund;

 

(xxiii) the related Mortgage File contains each of the documents and instruments
listed in Section 2.01 of the Sale and Servicing Agreement, subject to any
exceptions, substitutions and qualifications as are set forth in such Section;

 

(xxiv) the Mortgage Loans are currently being serviced in accordance with
accepted servicing practices;

 

(xxv) at the time of origination, each Mortgaged Property was the subject of an
appraisal which conformed to the underwriting requirements of the originator of
the Mortgage Loan, and the appraisal is in a form which was acceptable to Fannie
Mae or FHLMC at the time of origination;

 

(xxvi) None of the Mortgage Loans originated on or after October 1, 2002 and
before March 7, 2003 was secured by property located in the State of Georgia;
and

 

(xxvii) No Mortgage Loan originated prior to October 1, 2002 will impose
prepayment penalties.

 

It is understood and agreed that the representations and warranties set forth in
this Section 7 will inure to the benefit of the Purchaser, its successors and
assigns, notwithstanding any restrictive or qualified endorsement on any
Mortgage Note or assignment of Mortgage or the examination of any Mortgage File.
Upon any substitution for a Mortgage Loan, the representations and warranties
set forth above shall be deemed to be made by the Mortgage Loan Seller as to any
Substitute Mortgage Loan as of the date of substitution.

 

Upon discovery or receipt of notice by the Mortgage Loan Seller, the Purchaser,
the Issuer or the Indenture Trustee of a breach of any representation or
warranty of the Mortgage Loan Seller set forth in this Section 7 which
materially and adversely affects the value of the interests of the Purchaser,
the Issuer, the Noteholders or the Indenture Trustee in any of the Mortgage
Loans delivered to the Purchaser pursuant to this Agreement, the party
discovering or receiving notice of such breach shall give prompt written notice
to the others. In the case of any such breach of a representation or warranty
set forth in this Section 7, within 90 days from the date of discovery by the
Mortgage Loan Seller, or the date the Mortgage Loan Seller is notified by the
party discovering or receiving notice of such breach (whichever occurs earlier),
the Mortgage Loan Seller will (i) cure such breach in all material respects,
(ii) purchase the affected

 

E-16



--------------------------------------------------------------------------------

Mortgage Loan at the applicable Purchase Price or (iii) substitute a qualifying
Substitute Mortgage Loan in exchange for such Mortgage Loan. The obligations of
the Mortgage Loan Seller to cure, purchase or substitute a qualifying Substitute
Mortgage Loan shall constitute the Purchaser’s, the Issuer’s, the Indenture
Trustee’s and the Noteholder’s sole and exclusive remedy under this Agreement or
otherwise respecting a breach of representations or warranties hereunder with
respect to the Mortgage Loans, except for the obligation of the Mortgage Loan
Seller to indemnify the Purchaser for such breach as set forth in and limited by
Section 13 hereof.

 

Any cause of action against the Mortgage Loan Seller or relating to or arising
out of a breach by the Mortgage Loan Seller of any representations and
warranties made in this Section 7 shall accrue as to any Mortgage Loan upon (i)
discovery of such breach by the Mortgage Loan Seller or notice thereof by the
party discovering such breach and (ii) failure by the Mortgage Loan Seller to
cure such breach, purchase such Mortgage Loan or substitute a qualifying
Substitute Mortgage Loan pursuant to the terms hereof.

 

Section 8. Representations and Warranties Concerning the Mortgage Loan Seller.
As of the date hereof and as of the Closing Date, the Mortgage Loan Seller
represents and warrants to the Purchaser as to itself in the capacity indicated
as follows:

 

(a) the Mortgage Loan Seller (i) is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and (ii)
is qualified and in good standing to do business in each jurisdiction where such
qualification is necessary, except where the failure so to qualify would not
reasonably be expected to have a material adverse effect on the Mortgage Loan
Seller’s business as presently conducted or on the Mortgage Loan Sellers ability
to enter into this Agreement and to consummate the transactions contemplated
hereby;

 

(b) the Mortgage Loan Seller has full power to own its property, to carry on its
business as presently conducted and to enter into and perform its obligations
under this Agreement;

 

(c) the execution and delivery by the Mortgage Loan Seller of this Agreement
have been duly authorized by all necessary action on the part of the Mortgage
Loan Seller; and neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof, will conflict with or result in a breach of, or constitute a
default under, any of the provisions of any law, governmental rule, regulation,
judgment, decree or order binding on the Mortgage Loan Seller or its properties
or the charter or by-laws of the Mortgage Loan Seller, except those conflicts,
breaches or defaults which would not reasonably be expected to have a material
adverse effect on the Mortgage Loan Seller’s ability to enter into this
Agreement and to consummate the transactions contemplated hereby;

 

(d) the execution, delivery and performance by the Mortgage Loan Seller of this
Agreement and the consummation of the transactions contemplated hereby do not
require the consent or approval of, the giving of notice to, the registration
with, or the taking of any other action in respect of, any state, federal or
other governmental authority or agency, except those consents, approvals,
notices, registrations or other actions as have already been obtained, given

 

E-17



--------------------------------------------------------------------------------

or made and, in connection with the recordation of the Mortgages, powers of
attorney or assignments of Mortgages not yet completed;

 

(e) this Agreement has been duly executed and delivered by the Mortgage Loan
Seller and, assuming due authorization, execution and delivery by the Purchaser,
constitutes a valid and binding obligation of the Mortgage Loan Seller
enforceable against it in accordance with its terms (subject to applicable
bankruptcy and insolvency laws and other similar laws affecting the enforcement
of the rights of creditors generally);

 

(f) there are no actions, suits or proceedings pending or, to the knowledge of
the Mortgage Loan Seller, threatened against the Mortgage Loan Seller, before or
by any court, administrative agency, arbitrator or governmental body (i) with
respect to any of the transactions contemplated by this Agreement or (ii) with
respect to any other matter which in the judgment of the Mortgage Loan Seller
will be determined adversely to the Mortgage Loan Seller and will if determined
adversely to the Mortgage Loan Seller materially and adversely affect the
Mortgage Loan Seller’s ability to perform its obligations under this Agreement;
and the Mortgage Loan Seller is not in default with respect to any order of any
court, administrative agency, arbitrator or governmental body so as to
materially and adversely affect the transactions contemplated by this Agreement;
and

 

(g) the Mortgage Loan Seller’s Information (as defined in Section 13(a) hereof)
does not include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading.

 

Section 9. Representations and Warranties Concerning the Purchaser. As of the
date hereof and as of the Closing Date, the Purchaser represents and warrants to
the Mortgage Loan Seller as follows:

 

(a) the Purchaser (i) is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and (ii) is qualified and
in good standing as a foreign corporation to do business in each jurisdiction
where such qualification is necessary, except where the failure to so qualify
would not reasonably be expected to have a material adverse effect on the
Purchaser’s business as presently conducted or on the Purchaser’s ability to
enter into this Agreement and to consummate the transactions contemplated
hereby;

 

(b) the Purchaser has full corporate power to own its property, to carry on its
business as presently conducted and to enter into and perform its obligations
under this Agreement;

 

(c) the execution and delivery by the Purchaser of this Agreement have been duly
authorized by all necessary corporate action on the part of the Purchaser; and
neither the execution and delivery of this Agreement, nor the consummation of
the transactions herein contemplated, nor compliance with the provisions hereof,
will conflict with or result in a breach of, or constitute a default under, any
of the provisions of any law, governmental rule, regulation, judgment, decree or
order binding on the Purchaser or its properties or the articles of
incorporation or by-laws of the Purchaser, except those conflicts, breaches or
defaults which

 

E-18



--------------------------------------------------------------------------------

would not reasonably be expected to have a material adverse effect on the
Purchaser’s ability to enter into this Agreement and to consummate the
transactions contemplated hereby;

 

(d) the execution, delivery and performance by the Purchaser of this Agreement
and the consummation of the transactions contemplated hereby do not require the
consent or approval of, the giving of notice to, the registration with, or the
taking of any other action in respect of, any state, federal or other
governmental authority or agency, except those consents, approvals, notices,
registrations or other actions as have already been obtained, given or made;

 

(e) this Agreement has been duly executed and delivered by the Purchaser and,
assuming due authorization, execution and delivery by the Mortgage Loan Seller,
constitutes a valid and binding obligation of the Purchaser enforceable against
it in accordance with its terms (subject to applicable bankruptcy and insolvency
laws and other similar laws affecting the enforcement of the rights of creditors
generally);

 

(f) there are no actions, suits or proceedings pending or, to the knowledge of
the Purchaser, threatened against the Purchaser, before or by any court,
administrative agency, arbitrator or governmental body (i) with respect to any
of the transactions contemplated by this Agreement or (ii) with respect to any
other matter which in the judgment of the Purchaser will be determined adversely
to the Purchaser and will if determined adversely to the Purchaser materially
and adversely affect the Purchaser’s ability to perform its obligations under
this Agreement; and the Purchaser is not in default with respect to any order of
any court, administrative agency, arbitrator or governmental body so as to
materially and adversely affect the transactions contemplated by this Agreement;
and

 

(g) the Purchaser’s Information (as defined in Section 13(b) hereof) does not
include any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made, in light of the circumstances
under which they were made, not misleading.

 

Section 10. Conditions to Closing.

 

(a) The obligations of the Purchaser under this Agreement will be subject to the
satisfaction, on or prior to the Closing Date, of the following conditions:

 

(1) Each of the obligations of the Mortgage Loan Seller required to be performed
at or prior to the Closing Date pursuant to the terms of this Agreement shall
have been duly performed and complied with in all material respects; all of the
representations and warranties of the Mortgage Loan Seller under this Agreement
shall be true and correct as of the date or dates specified in all material
respects; and no event shall have occurred which, with notice or the passage of
time, would constitute a default under this Agreement or the Sale and Servicing
Agreement; and the Purchaser shall have received certificates to that effect
signed by authorized officers of the Mortgage Loan Seller.

 

(2) The Purchaser shall have received all of the following closing documents, in
such forms as are agreed upon and reasonably acceptable to the Purchaser, duly
executed by all signatories (other than the Purchaser) as required pursuant to
the respective terms thereof:

 

(i) If required pursuant to Section 3 hereof, the Amendment dated as of the
Closing Date and any documents referred to therein;

 

E-19



--------------------------------------------------------------------------------

(ii) If required pursuant to Section 3 hereof, the Final Mortgage Loan Schedule
containing the information set forth on Exhibit 2 hereto, one copy to be
attached to each counterpart of the Amendment;

 

(iii) The Trust Agreement, in form and substance reasonably satisfactory to the
Purchaser, and all documents required thereby duly executed by all signatories;

 

(iv) The Sale and Servicing Agreement, in form and substance reasonably
satisfactory to the Indenture Trustee, the Issuer and the Purchaser, and all
documents required thereby duly executed by all signatories;

 

(v) The Indenture, in form and substance reasonably satisfactory to the
Indenture Trustee, the Issuer and the Purchaser, and all documents required
thereby duly executed by all signatories;

 

(vi) A certificate of an officer of the Mortgage Loan Seller dated as of the
Closing Date, in a form reasonably acceptable to the Purchaser, and attached
thereto the resolutions of the Mortgage Loan Seller authorizing the transactions
contemplated by this Agreement, together with copies of the charter and by-laws
of the Mortgage Loan Seller;

 

(vii) One or more opinions of counsel from the Mortgage Loan Seller’s counsel
otherwise in form and substance reasonably satisfactory to the Purchaser, the
Issuer, the Indenture Trustee and each Rating Agency;

 

(viii) A letter from each of the Rating Agencies giving each Class of Notes set
forth on Schedule A the rating set forth on Schedule A; and

 

(ix) Such other documents, certificates (including additional representations
and warranties) and opinions as may be reasonably necessary to secure the
intended ratings from each Rating Agency for the Notes.

 

(3) The Notes to be sold to the Underwriters pursuant to the Underwriting
Agreement shall have been issued and sold to the Underwriters.

 

(4) The Mortgage Loan Seller shall have furnished to the Purchaser such other
certificates of its officers or others and such other documents and opinions of
counsel to evidence fulfillment of the conditions set forth in this Agreement
and the transactions contemplated hereby as the Purchaser and its counsel may
reasonably request.

 

(b) The obligations of the Mortgage Loan Seller under this Agreement shall be
subject to the satisfaction, on or prior to the Closing Date, of the following
conditions:

 

(1) The obligations of the Purchaser required to be performed by it on or prior
to the Closing Date pursuant to the terms of this Agreement shall have been duly
performed and complied with in all material respects, and all of the
representations and warranties of the

 

E-20



--------------------------------------------------------------------------------

Purchaser under this Agreement shall be true and correct in all material
respects as of the date hereof and as of the Closing Date, and no event shall
have occurred which would constitute a breach by it of the terms of this
Agreement, and the Mortgage Loan Seller shall have received a certificate to
that effect signed by an authorized officer of the Purchaser.

 

(2) The Mortgage Loan Seller shall have received copies of all of the following
closing documents, in such forms as are agreed upon and reasonably acceptable to
the Mortgage Loan Seller, duly executed by all signatories other than the
Mortgage Loan Seller as required pursuant to the respective terms thereof:

 

(i) If required pursuant to Section 3 hereof, the Amendment dated as of the
Closing Date and any documents referred to therein;

 

(ii) The Trust Agreement, in form and substance reasonably satisfactory to the
Mortgage Loan Seller, and all documents required thereby duly executed by all
signatories;

 

(iii) The Sale and Servicing Agreement, in form and substance reasonably
satisfactory to the Mortgage Loan Seller, and all documents required thereby
duly executed by all signatories;

 

(iv) The Indenture, in form and substance reasonably satisfactory to the
Mortgage Loan Seller, and all documents required thereby duly executed by all
signatories;

 

(v) A certificate of an officer of the Purchaser dated as of the Closing Date,
in a form reasonably acceptable to the Mortgage Loan Seller, and attached
thereto the resolutions of the Purchaser authorizing the transactions
contemplated by this Agreement and the Sale and Servicing Agreement, together
with copies of the Purchaser’s articles of incorporation, and evidence as to the
good standing of the Purchaser dated as of a recent date;

 

(vi) One or more opinions of counsel from the Purchaser’s counsel in form and
substance reasonably satisfactory to the Mortgage Loan Seller; and

 

(vii) Such other documents, certificates (including additional representations
and warranties) and opinions as may be reasonably necessary to secure the
intended rating from each Rating Agency for the Notes;

 

(3) The Certificates shall have been transferred to, or at the direction of, the
Mortgage Loan Seller.

 

Section 11. Fees and Expenses. Subject to Section 16 hereof, the Mortgage Loan
Seller shall pay on the Closing Date or such later date as may be agreed to by
the Purchaser (i) the fees and expenses of the Mortgage Loan Seller’s attorneys
and the reasonable fees and expenses of the Purchaser’s attorneys, (ii) the fees
and expenses of Deloitte & Touche LLP, (iii) the fee for the use of Purchaser’s
Registration Statement based on the aggregate original principal amount of the
Certificates and the filing fee of the Commission as in effect on the date on
which the Registration Statement was declared effective, (iv) the fees and
expenses including counsel’s fees and expenses in connection with any “blue sky”
and legal investment matters, (v) the fees and expenses of the Indenture Trustee
which shall include without limitation the fees

 

E-21



--------------------------------------------------------------------------------

and expenses of the Indenture Trustee (and the fees and disbursements of its
counsel) with respect to (A) legal and document review of this Agreement, the
Trust Agreement, the Indenture, the Sale and Servicing Agreement, the Notes and
related agreements, (B) attendance at the Closing and (C) review of the Mortgage
Loans to be performed by the Custodian, (vi) the expenses for printing or
otherwise reproducing the Notes, the Prospectus and the Prospectus Supplement,
(vii) the fees and expenses of each Rating Agency (both initial and ongoing),
(viii) the fees and expenses relating to the preparation and recordation of
mortgage assignments (including intervening assignments, if any and if
available, to evidence a complete chain of title from the originator to the
Indenture Trustee) from the Mortgage Loan Seller to the Indenture Trustee or the
expenses relating to the Opinion of Counsel referred to in Section 6(a) hereof,
as the case may be, and (ix) Mortgage File due diligence expenses and other
out-of-pocket expenses incurred by the Purchaser in connection with the purchase
of the Mortgage Loans and by Bear Stearns in connection with the sale of the
Notes. The Mortgage Loan Seller additionally agrees to pay directly to any third
party on a timely basis the fees provided for above which are charged by such
third party and which are billed periodically.

 

Section 12. Accountants’ Letters.

 

(a) Deloitte & Touche LLP will review the characteristics of a sample of the
Mortgage Loans described in the Final Mortgage Loan Schedule and will compare
those characteristics to the description of the Mortgage Loans contained in the
Prospectus Supplement under the captions “Summary of Prospectus Supplement—The
Mortgage Loans” and “The Mortgage Pool” and in Schedule A thereto. The Mortgage
Loan Seller will cooperate with the Purchaser in making available all
information and taking all steps reasonably necessary to permit such accountants
to complete the review and to deliver the letters required of them under the
Underwriting Agreement. Deloitte & Touche LLP will also confirm certain
calculations as set forth under the caption “Yield On The Notes” in the
Prospectus Supplement.

 

(b) To the extent statistical information with respect to the Master Servicer’s
or a Servicer’s servicing portfolio is included in the Prospectus Supplement
under the caption “The Master Servicer and the Servicer,” a letter from the
certified public accountant for the Master Servicer and such Servicer or
Servicers will be delivered to the Purchaser dated the date of the Prospectus
Supplement, in the form previously agreed to by the Mortgage Loan Seller and the
Purchaser, with respect to such statistical information.

 

Section 13. Indemnification.

 

(a) The Mortgage Loan Seller shall indemnify and hold harmless the Purchaser and
its directors, officers and controlling persons (as defined in Section 15 of the
Securities Act) from and against any loss, claim, damage or liability or action
in respect thereof, to which they or any of them may become subject, under the
Securities Act or otherwise, insofar as such loss, claim, damage, liability or
action arises out of, or is based upon (i) any untrue statement of a material
fact contained in the Mortgage Loan Seller’s Information as identified in
Exhibit 3, the omission to state in the Prospectus Supplement or Prospectus (or
any amendment thereof or supplement thereto approved by the Mortgage Loan Seller
and in which additional Mortgage Loan Seller’s Information is identified), in
reliance upon and in conformity with Mortgage Loan Seller’s Information a
material fact required to be stated therein or necessary to

 

E-22



--------------------------------------------------------------------------------

make the statements therein in light of the circumstances in which they were
made, not misleading, (ii) any representation or warranty assigned or made by
the Mortgage Loan Seller in Section 7 or Section 8 hereof being, or alleged to
be, untrue or incorrect, or (iii) any failure by the Mortgage Loan Seller to
perform its obligations under this Agreement; and the Mortgage Loan Seller shall
reimburse the Purchaser and each other indemnified party for any legal and other
expenses reasonably incurred by them in connection with investigating or
defending or preparing to defend against any such loss, claim, damage, liability
or action.

 

The foregoing indemnity agreement is in addition to any liability which the
Mortgage Loan Seller otherwise may have to the Purchaser or any other such
indemnified party.

 

(b) The Purchaser shall indemnify and hold harmless the Mortgage Loan Seller and
its respective directors, officers and controlling persons (as defined in
Section 15 of the Securities Act) from and against any loss, claim, damage or
liability or action in respect thereof, to which they or any of them may become
subject, under the Securities Act or otherwise, insofar as such loss, claim,
damage, liability or action arises out of, or is based upon (i) any untrue
statement of a material fact contained in the Purchaser’s Information as
identified in Exhibit 4, the omission to state in the Prospectus Supplement or
Prospectus (or any amendment thereof or supplement thereto approved by the
Purchaser and in which additional Purchaser’s Information is identified), in
reliance upon and in conformity with the Purchaser’s Information, a material
fact required to be stated therein or necessary to make the statements therein
in light of the circumstances in which they were made, not misleading, (ii) any
representation or warranty made by the Purchaser in Section 9 hereof being, or
alleged to be, untrue or incorrect, or (iii) any failure by the Purchaser to
perform its obligations under this Agreement; and the Purchaser shall reimburse
the Mortgage Loan Seller, and each other indemnified party for any legal and
other expenses reasonably incurred by them in connection with investigating or
defending or preparing to defend any such loss, claim, damage, liability or
action. The foregoing indemnity agreement is in addition to any liability which
the Purchaser otherwise may have to the Mortgage Loan Seller, or any other such
indemnified party,

 

(c) Promptly after receipt by an indemnified party under subsection (a) or (b)
above of notice of the commencement of any action, such indemnified party shall,
if a claim in respect thereof is to be made against the indemnifying party under
such subsection, notify each party against whom indemnification is to be sought
in writing of the commencement thereof (but the failure so to notify an
indemnifying party shall not relieve it from any liability which it may have
under this Section 13 except to the extent that it has been prejudiced in any
material respect by such failure or from any liability which it may have
otherwise). In case any such action is brought against any indemnified party,
and it notifies an indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate therein and, to the extent it
may elect by written notice delivered to the indemnified party promptly (but, in
any event, within 30 days) after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party. Notwithstanding the foregoing, the
indemnified party or parties shall have the right to employ its or their own
counsel in any such case, but the fees and expenses of such counsel shall be at
the expense of such indemnified party or parties unless (i) the employment of
such counsel shall have been authorized in writing by one of the indemnifying
parties in connection with the defense of such action, (ii) the indemnifying
parties shall not have employed counsel to have

 

E-23



--------------------------------------------------------------------------------

charge of the defense of such action within a reasonable time after notice of
commencement of the action, or (iii) such indemnified party or parties shall
have reasonably concluded that there is a conflict of interest between itself or
themselves and the indemnifying party in the conduct of the defense of any claim
or that the interests of the indemnified party or parties are not substantially
co-extensive with those of the indemnifying party (in which case the
indemnifying parties shall not have the right to direct the defense of such
action on behalf of the indemnified party or parties), in any of which events
such fees and expenses shall be borne by the indemnifying parties; provided,
however, that the indemnifying party shall be liable only for the fees and
expenses of one counsel in addition to one local counsel in the jurisdiction
involved. Anything in this subsection to the contrary notwithstanding, an
indemnifying party shall not be liable for any settlement or any claim or action
effected without its written consent; provided, however, that such consent was
not unreasonably withheld.

 

(d) If the indemnification provided for in paragraphs (a) and (b) of this
Section 13 shall for any reason be unavailable to an indemnified party in
respect of any loss, claim, damage or liability, or any action in respect
thereof, referred to in Section 13, then the indemnifying party shall in lieu of
indemnifying the indemnified party contribute to the amount paid or payable by
such indemnified party as a result of such loss, claim, damage or liability, or
action in respect thereof, in such proportion as shall be appropriate to reflect
the relative benefits received by the Mortgage Loan Seller on the one hand and
the Purchaser on the other from the purchase and sale of the Mortgage Loans, the
transfer of the Certificates to the Mortgage Loan Seller, the offering of the
Notes and the other transactions contemplated hereunder. No person found liable
for a fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who is not
also found liable for such fraudulent misrepresentation.

 

(e) The parties hereto agree that reliance by an indemnified party on any
publicly available information or any information or directions furnished by an
indemnifying party shall not constitute negligence, bad faith or willful
misconduct by such indemnified party.

 

Section 14. Notices. All demands, notices and communications hereunder shall be
in writing but may be delivered by facsimile transmission subsequently confirmed
in writing. Notices to the Mortgage Loan Seller shall be directed to EMC
Mortgage Corporation, Mac Arthur Ridge II, 909 Hidden Ridge Drive, Suite 200,
Irving, Texas 75038 (Telecopy: (972-444-2880)), and notices to the Purchaser
shall be directed to Structured Asset Mortgage Investments II Inc., 383 Madison
Avenue, New York, New York 10179 (Telecopy: (212-272-7206)), Attention: Baron
Silverstein; or to any other address as may hereafter be furnished by one party
to the other party by like notice. Any such demand, notice or communication
hereunder shall be deemed to have been received on the date received at the
premises of the addressee (as evidenced, in the case of registered or certified
mail, by the date noted on the return receipt) provided that it is received on a
business day during normal business hours and, if received after normal business
hours, then it shall be deemed to be received on the next business day.

 

Section 15. Transfer of Mortgage Loans. The Purchaser retains the right to
assign the Mortgage Loans and any or all of its interest under this Agreement to
the Issuer, with the understanding that the Issuer will then assign such rights
to the Indenture Trustee pursuant to

 

E-24



--------------------------------------------------------------------------------

the Indenture, without the consent of the Mortgage Loan Seller, and, upon such
assignment, the Indenture Trustee, as the ultimate assignee, shall succeed to
the applicable rights and obligations of the Purchaser hereunder; provided,
however, the Purchaser shall remain entitled to the benefits set forth in
Sections 11, 13 and 17 hereto and as provided in Section 2(a). Notwithstanding
the foregoing, the sole and exclusive right and remedy of the Issuer or the
Indenture Trustee with respect to a breach of representation or warranty of the
Mortgage Loan Seller shall be the purchase or substitution obligations of the
Mortgage Loan Seller contained in Sections 5 and 7 hereof.

 

Section 16. Termination. This Agreement may be terminated (a) by the mutual
consent of the parties hereto prior to the Closing Date, (b) by the Purchaser,
if the conditions to the Purchaser’s obligation to close set forth under Section
10(a) hereof are not fulfilled as and when required to be fulfilled or (c) by
the Mortgage Loan Seller, if the conditions to the Mortgage Loan Seller’s
obligation to close set forth under Section 10(b) hereof are not fulfilled as
and when required to be fulfilled. In the event of termination pursuant to
clause (b), the Mortgage Loan Seller shall pay, and in the event of termination
pursuant to clause (c), the Purchaser shall pay, all reasonable out-of-pocket
expenses incurred by the other in connection with the transactions contemplated
by this Agreement. In the event of a termination pursuant to clause (a), each
party shall be responsible for its own expenses.

 

Section 17. Representations, Warranties and Agreements to Survive Delivery. All
representations, warranties and agreements contained in this Agreement, or
contained in certificates of officers of the Mortgage Loan Seller submitted
pursuant hereto, shall remain operative and in full force and effect and shall
survive delivery of the Mortgage Loans to the Purchaser, delivery by the
Purchaser to the Issuer and the pledge by the Issuer to the Indenture Trustee on
behalf of the Noteholders. Subsequent to the delivery of the Mortgage Loans to
the Purchaser, the Mortgage Loan Seller’s representations and warranties
contained herein with respect to the Mortgage Loans shall be deemed to relate to
the Mortgage Loans actually delivered to the Purchaser and included in the Final
Mortgage Loan Schedule and any Substitute Mortgage Loan and not to those
Mortgage Loans deleted from the Preliminary Mortgage Loan Schedule pursuant to
Section 3 hereof prior to the Closing.

 

Section 18. Severability. If any provision of this Agreement shall be prohibited
or invalid under applicable law, the Agreement shall be ineffective only to such
extent, without invalidating the remainder of this Agreement.

 

Section 19. Counterparts. This Agreement may be executed in counterparts, each
of which will be an original, but which together shall constitute one and the
same agreement.

 

Section 20. Amendment. This Agreement cannot be amended or modified in any
manner without the prior written consent of each party.

 

Section 21. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN MADE AND
PERFORMED IN THE STATE OF NEW YORK AND SHALL BE INTERPRETED IN ACCORDANCE WITH
THE LAWS OF SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES OF SUCH
STATE.

 

E-25



--------------------------------------------------------------------------------

Section 22. Further Assurances. Each of the parties agrees to execute and
deliver such instruments and take such actions as another party may, from time
to time, reasonably request in order to effectuate the purpose and to carry out
the terms of this Agreement including any amendments hereto which may be
required by each of the Rating Agencies.

 

Section 23. Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by the Mortgage Loan Seller and the Purchaser and
their permitted successors and assigns and, to the extent specified in Section
13 hereof, Bear Stearns, and their directors, officers and controlling persons
(within the meaning of federal securities laws). The Mortgage Loan Seller
acknowledges and agrees that the Purchaser may assign its rights under this
Agreement (including, without limitation, with respect to the Mortgage Loan
Seller’s representations and warranties respecting the Mortgage Loans) to Issuer
and that the Issuer may further assign such rights to the Indenture Trustee. Any
person into which the Mortgage Loan Seller may be merged or consolidated (or any
person resulting from any merger or consolidation involving the Mortgage Loan
Seller), any person resulting from a change in form of the Mortgage Loan Seller
or any person succeeding to the business of the Mortgage Loan Seller, shall be
considered the “successor” of the Mortgage Loan Seller hereunder and shall be
considered a party hereto without the execution or filing of any paper or any
further act or consent on the part of any party hereto. Except as provided in
the two preceding sentences, this Agreement cannot be assigned, pledged or
hypothecated by either party hereto without the written consent of the other
parties to this Agreement and any such assignment or purported assignment shall
be deemed null and void.

 

Section 24. The Mortgage Loan Seller. The Mortgage Loan Seller will keep in full
effect all rights as are necessary to perform their respective obligations under
this Agreement.

 

Section 25. Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements, understandings, inducements
and conditions, express or implied, oral or written, of any nature whatsoever
with respect to the subject matter hereof.

 

Section 26. No Partnership. Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties hereto.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

E-26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective duly authorized officers as of the date first above
written.

 

EMC MORTGAGE CORPORATION

By:

   

Name:

 

Dana Dillard

Title:

 

Senior Vice President

 

STRUCTURED ASSET MORTGAGE

INVESTMENTS II INC.

By:

   

Name:

 

Baron Silverstein

Title:

 

Vice President

 

E-27



--------------------------------------------------------------------------------

 

EXHIBIT 1

 

CONTENTS OF MORTGAGE FILE

 

With respect to each Mortgage Loan, the Mortgage File shall include each of the
following items, which shall be available for inspection by the Purchaser or its
designee, and which shall be delivered to the Purchaser or its designee pursuant
to the terms of the Agreement.

 

(a) with respect to each Mortgage Loan:

 

1. The original Mortgage Note, endorsed without recourse in blank or to the
order of the Indenture Trustee and showing an unbroken chain of endorsements
from the originator thereof to the Person endorsing it in blank or to the
Indenture Trustee, or a lost note affidavit together with a copy of the related
Mortgage Note;

 

2. The original Mortgage and, if the related Mortgage Loan is a MOM Loan, noting
the presence of the MIN and language indicating that such Mortgage Loan is a MOM
Loan, which shall have been recorded (or if the original is not available, a
copy), with evidence of such recording indicated thereon (or if the original
Security Instrument, assignments to the Indenture Trustee or intervening
assignments thereof which have been delivered, are being delivered or will, upon
receipt of recording information relating to the Security Instrument required to
be included thereon, be delivered to recording offices for recording and have
not been returned to the Seller in time to permit their recording as specified
in Section 2.01(b) of the Sale and Servicing Agreement, shall be in recordable
form);

 

3. unless the Mortgage Loan is a MOM Loan, a certified copy of the assignment
(which may be in the form of a blanket assignment if permitted in the
jurisdiction in which the Mortgaged Property is located) in blank or to “U.S.
Bank National Association, as Indenture Trustee”, with evidence of recording
with respect to each Mortgage Loan in the name of the Indenture Trustee thereon
(or if (A) the original Security Instrument, assignments to the Indenture
Trustee or intervening assignments thereof which have been delivered, are being
delivered or will, upon receipt of recording information relating to the
Security Instrument required to be included thereon, be delivered to recording
offices for recording and have not been returned to the Seller in time to permit
their delivery as specified in Section 2.01(b) of the Sale and Servicing
Agreement, the Seller may deliver a true copy thereof with a certification by
the Seller, on the face of such copy, substantially as follows: “Certified to be
a true and correct copy of the original, which has been transmitted for
recording” or (B) the related Mortgaged Property is located in a state other
than Maryland and an Opinion of Counsel has been provided as set forth in
Section 2.01(b) of the Sale and Servicing Agreement, shall be in recordable
form);

 

4. all intervening assignments of the Security Instrument, if applicable and
only to the extent available to the Mortgage Loan Seller with evidence of
recording thereon;

 

5. the original or a copy of the policy or certificate of primary mortgage
guaranty insurance, to the extent available, if any;

 

E-28



--------------------------------------------------------------------------------

6. the original or copy of the policy of title insurance or mortgagee’s
certificate of title insurance or commitment or binder for title insurance; and

 

7. originals of all modification agreements, if applicable and available.

 

E-29



--------------------------------------------------------------------------------

 

EXHIBIT 2

 

MORTGAGE LOAN SCHEDULE INFORMATION

 

The Preliminary and Final Mortgage Loan Schedules shall set forth the following
information with respect to each Mortgage Loan:

 

(a) the loan number;

 

(b) the city, state and zip code of the Mortgaged Property;

 

(c) the property type;

 

(d) the Mortgage Interest Rate;

 

(e) the Servicing Fee Rate;

 

(f) the Net Rate;

 

(g) the original term to maturity;

 

(h) the maturity date;

 

(i) the stated remaining term to maturity;

 

(j) the original principal balance;

 

(k) the first payment date;

 

(l) the Monthly Payment in effect as of the Cut-off Date;

 

(m) the Cut-off Date Principal Balance;

 

(n) the Loan-to-Value Ratio at origination;

 

(o) the paid-through date of the Mortgage Loan;

 

(p) the insurer of any Primary Mortgage Insurance Policy;

 

(q) the Index and Gross Margin, if applicable;

 

(r) the Maximum Lifetime Mortgage Rate, if applicable;

 

(s) the Minimum Lifetime Mortgage Rate, if applicable;

 

(t) the Adjustment Date frequency, if applicable; and

 

(u) the number of days delinquent, if any.

 

E-30



--------------------------------------------------------------------------------

Such schedule also shall set forth the total number of Mortgage Loans, the total
of each of the amounts described under (k) and (n) above for all of the Mortgage
Loans, the weighted average by principal balance as of the Cut-off Date of each
of the rates described under (e), (f) and (g) above for all of the Mortgage
Loans, and the weighted average remaining term to maturity by unpaid principal
balance as of the Cut-off Date for all of the Mortgage Loans.

 

E-31



--------------------------------------------------------------------------------

 

EXHIBIT 3

 

MORTGAGE LOAN SELLER’S INFORMATION

 

All information in the Prospectus Supplement described under the following
Sections: “SUMMARY OF PROSPECTUS SUPPLEMENT — The Mortgage Loans,” “THE MORTGAGE
POOL” and “SCHEDULE A — CERTAIN CHARACTERISTICS OF THE MORTGAGE LOANS.”

 

E-32



--------------------------------------------------------------------------------

 

EXHIBIT 4

 

PURCHASER’S INFORMATION

 

All information in the Prospectus Supplement and the Prospectus, except the
Mortgage Loan Seller’s Information.

 

E-33



--------------------------------------------------------------------------------

 

EXHIBIT 5

 

SCHEDULE OF LOST NOTES

 

Available Upon Request

 

E-34



--------------------------------------------------------------------------------

 

EXHIBIT 6

 

STANDARD & POOR’S LEVELS GLOSSARY,

 

VERSION 5.6 REVISED, APPENDIX E

 

APPENDIX E: Standard & Poor’s Predatory Lending Categorization

 

REVISED July 7, 2004

 

Standard & Poor’s has categorized loans governed by anti-predatory lending laws
in the Jurisdictions listed below into three categories based upon a combination
of factors that include (a) the risk exposure associated with the assignee
liability and (b) the tests and thresholds set forth in those laws. Note that
certain loans classified by the relevant statute as Covered are included in
Standard & Poor’s High Cost Loan Category because they included thresholds and
tests that are typical of what is generally considered High Cost by the
industry.

 

State/Jurisdiction

--------------------------------------------------------------------------------

  

Name of Anti-Predatory Lending

Law/Effective Date

--------------------------------------------------------------------------------

  

Category under

Applicable Anti-Predatory

Lending Law

--------------------------------------------------------------------------------

Arkansas

  

Arkansas Home Loan Protection Act,

Ark. Code Ann. §§ 23-53-101 et seq.

 

Effective July 16, 2003

  

High Cost Home Loan

Cleveland Heights, OH

  

Ordinance No. 72-2003 (PSH), Mun.

Code §§ 757.01 et seq.

 

Effective June 2, 2003

  

Covered Loan

Colorado

  

Consumer Equity Protection, Colo. Stat.

Ann. §§ 5-3.5-101 et seq.

 

Effective for covered loans offered

or entered into on or after January 1, 2003.

Other provisions of the Act took effect

on June 7, 2002

  

Covered Loan

Connecticut

  

Connecticut Abusive Home Loan

Lending Practices Act, Conn. Gen. Stat.

§§ 36a-746 et seq.

 

Effective October 1, 2001

  

High Cost Home Loan

 

E-35



--------------------------------------------------------------------------------

 

SCHEDULE A

 

REQUIRED RATINGS FOR EACH CLASS OF NOTES

 

Notes

 

Class

--------------------------------------------------------------------------------

 

S&P/Moody’s

--------------------------------------------------------------------------------

Class A-1

  AAA/Aaa

Class A-2

  AAA/Aaa

Class M-1

  AA/Aa2

Class M-2

  A/A2

Class B-1

  BBB/Baa2

 

None of the above ratings has been lowered since the respective dates of such
letters.

 

E-36



--------------------------------------------------------------------------------

 

SCHEDULE B

 

MORTGAGE LOAN SCHEDULE

 

[Provided upon request]

 

E-37



--------------------------------------------------------------------------------

 

EXHIBIT F

 

SPECIAL SERVICING AGREEMENT

 

[Provided Upon Request]

 

F-1